Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 1 of 110

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

ASYLUMWORKS
2121 Decatur Pl., Northwest, Ste. 4
Washington, DC 2008

TAHIRIH JUSTICE CENTER
6400 Arlington Blvd # 400
Falls Church, VA 22042

COMMUNITY LEGAL SERVICES IN EAST
PALO ALTO

1861 Bay Rd.

East Palo Alto, CA 94303

D.M.C.*

c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

K.N.E.*

c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

N.E.F.* and her minor son, C.A.* (by and through
his mother)

c/o National Immigrant Justice Center

224 S. Michigan Ave., Suite 600

Chicago, IL 60604;

U.O.*

c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

L.G.M. and her minor daughter, L.M.M.G. (by and
through her mother)*

c/o National Immigrant Justice Center

224 S. Michigan Ave., Suite 600

Chicago, IL 60604;

 

 

Case No.: 1:20-cv-03815-BAH

COMPLAINT
Case 1:20-cv-03815-BAH Document 12

 

C.H.A.*

c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

R.P.P.*

c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

L.E.J.J.* and M.C.J.J.*, through their next friend
W.C.J.A.*

c/o National Immigrant Justice Center

224 S. Michigan Ave., Suite 600

Chicago, IL 60604;

J.H.C.*

c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

H.M.R.*

c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

M.L.V., through his next friend M.V.M.*
c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

M.C.R.*

c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

G.S.M.*

c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

V.M.B.*

c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

 

 

Filed 03/23/21 Page 2 of 110
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 3 of 110

 

M.A.S.*

c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

Plaintiffs,
V.

ALEJANDRO MAYORKAS, in his official capacity
as the Secretary of Homeland Security,

c/o Office of the General Counsel

U.S. Department of Homeland Security

2707 Martin Luther King Jr. Ave, SE

Washington, DC 20528-0485;

JOSEPH B. MAHER, in his official capacity as the
Acting General Counsel for the Department of
Homeland Security,

Office of the General Counsel

U.S. Department of Homeland Security

2707 Martin Luther King Jr. Ave, SE

Washington, DC 20528-0485; and

U.S. DEPARTMENT OF HOMELAND SECURITY
c/o Office of the General Counsel

U.S. Department of Homeland Security

2707 Martin Luther King Jr. Ave, SE

Washington, DC 20528-0485;

Defendants.

 

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

(Violation of Refugee Act, Immigration and Nationality Act, Administrative Procedure Act, The
Federal Vacancies Reform Act, the Homeland Security Act, and the Appointments Clause)

* Plaintiffs proceeding under pseudonym are indicated with an asterisk.
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 4 of 110

 

TABLE OF CONTENTS
INTRODUCTION oc cccccccccccccssseseescesceseesecsnescescencessceseesecseesecsnesacsaessesseeseeaecseesessneaaeeaseaeeaeeseeaeesnens 1
JURISDICTION AND VENUE ......ccccccscssssssssssesesseeseeseesecseesecsnenaescecessecsesaecseesessneaeeeaenaeeaeeseeaeesnens 3
THE PARTIES... ccceecsesccsseseseseencesecscesecseesesusenseseeasesecseesesareeessseensesecsssecasesesareeassasenseaeeaseresarees 3
Organizational Plaintiffs .......0....:cccccsccssscesccssccsseccseeceseessceeeseecesceaeesceseseeeseecesecssceesaeeeseeceaeeesees 3
Individual Plaintiffs 2.0.0.0... ccc ecsescessesseeesceeceeeceseeccesseeescesccsscesaecseesseeeseecesaeeeaesseeeseenseeeeesaeesaees 5
Defendant 000.0... eceecssecseecsseencesccesecscecscecscensesceusesscecseeeasesseeseesesssesaeeeaeeasescessesseecaeecasesneessenss 15
FACTUAL ALLEGATIONS ...0...cccccccscsssssseeseesceseeseesessecseeaecseenesaeesesaeesesaecseesessesaaeeaeeaesaeeseeaeeans 16
I. | Access to Work Authorization Is Contemplated by Law and Vital to the Survival of

ASYlUM Seeker .........ceccccssecssecssscssncecscecsecesecseesecaeesseecseecseeeeeseecseecaeseeeeeeneessneseeeseeneeeneees 16
II. The Rules Fundamentally Impair Access to Work ............cccccscccssscessceseeseeesseceseeesseeeanens 19
II. The Rules Violate the APA... cecssecssecssecscesscesecesecssesseecseeessesseeseesesseesseeeaseasesseess 25
A. Portions of the Rules Are Inconsistent With the INA. ...........ccsccesseeeseesecesecsseeeeneees 27
The Port-of-Entry Requirement ...........:ccccccscccssscsssesecescecssscesseseceessecceeceaeeseesnaeeeseeeegs 27
The One-Year Filing Bar ...........cccescesccsssceessecssecssecsseceescecscecssecsseseeseecsuecaecseeeeenseeanecses 29
The 365-Day Waiting Period ..............:ccescessecsnecssecssnceeacecscecssecseeeeessecseecsseessneeenseeaeeses 30
Automatic Termination During Appeals ...........:c.ccccccscsssesssccessccesecsseeessceesesceasesseeenasens 31
The Criminal Bar .0.........ceeesesccssscesecssecseecscecscesecesessecseecaeeesseeseseessecneecaeeeasesseeseesaesseees 31

B. The Rules Are Arbitrary and Capricious Because DHS Failed to Adequately Justify
Each Provision..........::.sccsscesscsscceseseseeceesceecceecsaecscecseenaeecesseeeaecsaeeseeeseenceseesaeseaeeaeenaes 33
The Port-of-Entry Requirement .............ccccccssecssscssecssecesscecscecsseceseseessecseecssesseeeeenseeseeses 38
The One-Year Filing Bat ..........cccccccsscsssccsssccseecesseseceesseccsnscsaseseeessceeeeceaeeseeesseeeseecegs 39
The 365-Day Waiting Period ..............ccccscccssccssscesscsescessccessscesseseceesseecseeceaseseeenseeeseecees 42
Automatic Termination During Appeals .............ccccsscsssccessecseecssecsseceesseesnecssesseneeensees 43
The Criminal Bar .0........c.cccecccscsscssceesesseecseeescenceescesaessaeeseeeaeeecesaeesaessaecseeeseenseeeeeaeseaees 46
The Timeline Repeal Rule ............ccccccsescsscesssecesseseccesseecsesceseeseceesseeeeecesseseeesaneeeecees 47
Applicant-Caused DelayS............cccccssccssscssecsseceessecseecssecsseceessecseecsaecseeeeeneesauecseeeseneeensees 48
Elimination of the Deemed Complete Provision ..............cccccssssssesssceesecessesseeesceeseeeees 49
Discretionary Denials.............:cccccccsscesscssscesssecseeceecssscesseccsnscsseesceenseecsueceaeeseeenaeeesueeegs 50
Elimination of Recommended Approvalls.............:cccssccsssecssecssecsssceesceeseecsecsseeeeneeeseecses 51
Maximum Validity ...........ccscccssecssecssecssscesseeceecssessesseeseecscecseesseeeeessecssecseesseeeeenseesnecses 52
Parole Limitation 0.0.0... ecceccscessceeceeseseeeeseeesceecessceeaessaeeseeeseeecesseesaessaecseeeaeeeseeeeeeaessaees 52
Biometrics Requirement ............cccesccssscssssesssecseecesecssnseeseecseecesecseeseessecseecsseeseeeeeneeeseecses 53

C. The Rules Are Arbitrary and Capricious Because DHS Did Not Adequately

Consider the Effect of Contemporaneous and Related Rules ..............ccccesesseeeeeees 54
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 5 of 110

D. The Rules Are Invalid Because DHS Deprived the Public of a Meaningful
Opportunity To Comment on Their Interrelated Impact by Segregating Its
Rulemaking ............cccccssecssccsssceencecscecesecsseecesceeseecscecseeeensecaeecssesseeseseecaeeseesseeeeensees 57

E. The Rules are Arbitrary and Capricious Because DHS Failed to Consider the Harm
to Asylum Seekers That the Rules Cause and the Humanitarian Purpose of the

Refugee Act.....cccccccscccssscssscsssessscceseccsescssseesseeesesceeecsssesssecesesceaecsaseseaeeeseeceaeseseeeeaeens 58
IV. The Changes in the EAD Rules Harm Both Individual and Organizational Plaintiffs..... 61
A. Harm to Individual Plaintiffs... eseescesecssecscecseeeecessceseensecseecseecaseenseseeneeeseees 62
Denial of Work Authorization 0.0.0... ec ceccsceesceeceesceeeeeseeesceeceeseesaessaecseeeacenaeeeeeaeseaees 62
Delays and Costs Related to Work Authorization .............ccccccccssccssscesscessessseeseeeseeeees 65
Harm Caused by the Inability To Gain Work Authorization.............cccesccssteeeneeeneeeees 65
B. Harm to Organizational Plaintiffs ..........0.ccccccsccessceseseceeseccesecessesssceesesceaeesteeesanens 69
V. Mr. Wolf and Mr. Mizelle Invalidly Served as DHS Secretary and DHS General Counsel
Respectively, so They Lacked Authority To Make or Ratify the Rules... cece 73
A. The Appointments Clause, FVRA, and HSA.........cccccccsccssscesscseeesseeesseceesesseeesanens 74
B. McAleenan and Wolf's Service as Acting DHS Secretary Violated the HSA ......... 76
C. Wolf Unlawfully Assumed Office as Acting DHS Secretary ............ cc ceecceeseeseeeees 78
D. Mr. Wolf’s Service as Acting DHS Secretary Also Violated the FVRA............... 79
E. Mr. Mizelle’s Service as Acting DHS General Counsel Violated the FVRA............ 80
F. Mr. Wolf’s Issuance of the Rules Was Unlawful, so the Rules Must Be Set Aside. 80
G. The Purported Fall 2020 Ratification of the Unlawfully Promulgated Rules Is Invalid
83

H. Gaynor’s Memos Did Not Cure Wolf’s Unlawful Succession ............cccssccesreeereees 86
I. Wolf's Fall 2020 Ratifications of the Rules Were Invalid ou... eee eeeesseeeeeeeeeeees 88

J. Mr. Wolf’s January 2021 Purported Ratification Of The Unlawfully Promulgated
Rules Was Invalid 0.0... cecceceesccssesssessceeccecessecenecseeeaeeceeseeeaecseecseenseenceseeeaessaeeseenaes 90
CLAIMS FOR RELIEF ..0......:ccccscsssssssssesseeccescesceaceseeaecseeaecsnenaeaessesseeseeaecsaesessnenaseeeeeeeaeeseeaeeseeaees 92

PRAYER FOR RELIEF ooo... ce cecescssecssescesscesesssecseecasecssesssesesseesseesaeesssesesesesseesseesasesssesesenesaeees 103
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 6 of 110

INTRODUCTION

1. This complaint challenges two related rules (the “Rules”) issued by the Department
of Homeland Security (the “Department” or “DHS”) in June 2020 related to employment
authorization documents (“EADs”) for asylum seekers. Chad F. Wolf issued the Rules while
purportedly serving as Acting Secretary of DHS, and Chad Mizelle signed the Rules while
purportedly serving as Acting General Counsel of the DHS. EADs enable asylum seekers to earn
income to survive while their asylum application is being adjudicated and are often an applicant’s
only way of obtaining government identification. The Rules drastically curtail access to an EAD.

2. Congress established a statutory right to apply for asylum, but the U.S. government
does not offer economic, social, or legal support to asylum seekers during that process. EADs are
thus essential for asylum applicants to earn income to secure housing, food, medical care, legal
counsel, and other basic needs as they pursue a safe and permanent life in this country.

3. The Rules eviscerate the system that asylum applicants rely on to obtain work
authorization by complicating and delaying access to EADs. For example, one portion of the Rules
requires asylum applicants to wait, at minimum, a full year before being granted an EAD, while
other provisions impose outright denial of work authorization for the duration of an applicant’s
asylum case, which is often years.

4, The asylum applicants harmed by these rules are vulnerable to homelessness,
hunger, inadequate healthcare, and exploitation. They are less likely to be able to afford an attorney
to assist with their asylum process, even though legal representation significantly increases their
chance of obtaining asylum. Some may have no choice but to abandon their asylum claims and

return home to danger even when they would have ultimately won asylum.
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 7 of 110

5. The merit of the Individual Plaintiffs’ asylum claims is beyond reasonable dispute.
Four are transgender women, two of whom have won remand from a circuit court. Another
applicant fears harm related to political activism. Some fled gender-based violence and others fled
serious harm from gangs or cartels. Two are gay men from Nigeria and Cuba respectively and
another is a lesbian from Uganda. Nigeria and Uganda are countries where it is illegal to have such
an identity; in Cuba the legal regime is less stark but abuse of LGBT people remains extreme.
Theirs are not the sorts of “frivolous, fraudulent, or otherwise non-meritorious asylum applications”
that the Rules purportedly seek to curtail. 85 Fed. Reg. 38,532, 38,533. Yet the harm they face is
real and immediate.

6. Mr. Wolfand Mr. Mizelle’s indifference to that harm is summed up by their chilling
suggestion that “[a]sylum seekers who are concerned about homelessness during the pendency of
their employment authorization waiting period should become familiar with the homelessness
resources provided by the state where they intend to reside.” Jd. at 38,591.

7. Mr. Wolf and Mr. Mizelle’s meager justifications for the Rules betray their true
purpose: not to deter skeletal or bad-faith asylum applications, but instead to deter all asylum
applications—even if those applications would ultimately prevail. Indeed, the Rules are one part
of the Trump Administration’s campaign to dismantle the United States’ commitment to provide
asylum to migrants fleeing persecution. The administration’s explicit strategy has been to “present|]
aliens with multiple unsolvable dilemmas to impact their calculus for choosing to make the

ol

arduous journey to begin with.” The Rules do just that by undercutting asylum seekers’ ability to

support themselves and thus their ability to survive, while their asylum application are pending.

 

1 See Julia Ainsley, Stephen Miller Wants Border Patrol, Not Asylum Officers, to
Determine Migrant Asylum Claims, NBC News (Jul. 29, 2019), https://nbcnews.to/3mq1Ic5
(quoting a National Security Council official) (emphasis added).

2
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 8 of 110

And the Department’s supposed reasons for adopting these changes cannot bear even minimal
scrutiny.

8. Plaintiffs ask this Court to vacate the Rules because they are arbitrary and
capricious and contrary to the Immigration and Nationality Act (“INA”) in violation of the
Administrative Procedure Act (“APA”), and because the Department’s purported rationales were
woefully inadequate. Vacatur is also necessary for the independent reason that Chad Wolf was not
validly serving as Acting DHS Secretary under the Homeland Security Act (“HSA”), Federal
Vacancies Reform Act (“FVRA”), and the Appointments Clause of the Constitution when he
signed the Rules. He, therefore, lacked the authority to issue the Rules or to delegate that authority
to Chad Mizelle. Moreover, under the FVRA, Mr. Mizelle was no longer validly serving as Acting
DHS General Counsel when he signed the Rules. All post hoc attempts to ratify Mr. Wolf's
installment as Acting Secretary, and all efforts made in attempt to ratify Wolf's various actions
have likewise been ineffective, so the Rules remain invalid.

JURISDICTION AND VENUE

9. This Court has subject matter jurisdiction under 28 U.S.C. § 1331, as this action
arises under the laws of the United States, including the APA, 5 U.S.C. §§ 701 ef seq.

10. Venue is proper in this district under 28 U.S.C. § 1391(e) and in this division
because Defendants are agencies and officers of the United States, the action does not involve real

property, and Defendants reside in this district.

THE PARTIES
Organizational Plaintiffs
11. Organizational Plaintiffs are legal and social service organizations that serve

asylum seekers. Plaintiff Asylum Works is based in Washington, D.C. and is dedicated to serving
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 9 of 110

the non-legal needs of asylum seekers in the region. Its mission is to empower asylum seekers to
rebuild their lives with dignity and purpose through the provision of direct services, education, and
community support. Participants in Asylum Works programming receive social services, assistance
connecting to legal services, assistance with entry into the workforce, and community building
services. Through its Employment Program, Asylum Works helps asylum seekers find employment
by connecting them to legal services to apply for EADs, conducting resume writing and job
interviewing workshops, and by providing training to ensure that asylum seekers are ready to enter
the workforce in the United States.

12. _— Plaintiff Tahirih Justice Center (“Tahirih”) is a nonprofit and non-partisan
organization that provides free legal immigration services to survivors of gender-based violence.
Tahirih’s mission is to provide free holistic services to immigrant women and girls fleeing violence
such as rape, domestic violence, female genital mutilation/cutting, forced marriage, and human
trafficking, and who seek legal immigration status under U.S. law. Tahirih offers legal
representation and social services for individuals who seek protection, including asylum, in their
immigration proceedings. Tahirih also assists its clients with applications that relate to their request
for asylum, including applications for EADs. Tahirih operates from five offices, in Falls Church,
Virginia; Baltimore, Maryland; Atlanta, Georgia; Houston, Texas; and San Bruno, California.

13. Plaintiff Community Legal Services in East Palo Alto (““CLSEPA”) is a nonprofit
organization that provides legal and social services to low-income families in and around East Palo
Alto, California. The mission of its immigration program is to provide transformative immigration
legal services that enable low-income immigrants to achieve a secure and thriving future. It seeks
transformative change by providing high-quality services and assisting as many people as possible

who are eligible for immigration relief to apply for and obtain that relief, including asylum and
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 10 of 110

related protection, as well as work authorization. In addition to providing legal representation to
asylum seekers, CLSEPA conducts pro se clinics to help those without counsel apply for
immigration-related relief; CLSEPA offers pro se clinics for asylum seekers to assist with their
applications on the merits and has also held such clinics to assist with applications for EADs.
Individual Plaintiffs

14.‘ The Individual Plaintiffs are noncitizens who came to the United States to seek
asylum. Each of them has an urgent need for work authorization, and each of their applications is
subject to delay or denial because of the Rules.

15. | D.M.C. is a Honduran woman who is seeking asylum because her family has been
targeted by drug cartels. They threatened to kill D.M.C. and kidnap her son, and other members of
her family have gone into hiding or otherwise fled for their lives out of fear. D.M.C. lives in Illinois
and applied for asylum on October 1, 2020. D.M.C. applied for asylum more than a year after she
entered the United States due to confusion about the asylum application process and after
mistakenly believing she had taken the necessary steps to seek asylum when she had a credible
fear interview at the border. Because D.M.C. did not formally apply for asylum until after August
25, 2020, the Rules preclude her from obtaining work authorization for the duration of her
immigration proceedings, unless an immigration judge (“IJ”) finds that she qualifies for an
exception to the asylum statute’s one-year filing deadline. She will not have an opportunity to
make such an argument until her next Master Calendar hearing on April 1, 2022. D.M.C. sought

to mitigate this harm by joining the Asylum Seeker Advocacy Project (“ASAP”).” Now that her I-

 

2 Where possible, Individual Plaintiffs have sought to mitigate the Rules’ harm by joining
ASAP, an organization whose members are currently able to benefit from a partial preliminary
injunction issued in Casa de Maryland, Inc. v. Wolf, 486 F. Supp. 3d 928, 973-74 (D. Md. 2020).
Both parties have appealed in that case. See Casa de Maryland v. Wolf, Nos. 20-2217, 20-2263
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 11 of 110

589 has been pending for 150 days, she plans to apply for an EAD as soon as she is able to acquire
the identity documents.

16. K.N.E. isa lesbian from Uganda who fled the horrendous violence LGBTQ+ people
in her country face. K.N.E. lives in Indiana, and she applied for asylum on June 23, 2020. Because
K.N.E.’s application for asylum had not been pending for 150 days when the Rules took effect,
she was not yet eligible to apply for an EAD. Under the Rules, K.N.E.’s wait to apply for a work
permit grew from 150 to 365 days, and she was required to pay an $85 fee even though her
application previously would have been free. In addition, K.N.E. entered the United States without
inspection after falling ill and being hospitalized in Mexico. She was convicted of illegal entry
under 8 U.S.C. § 1325. She entered prior to August 2020, so she is not subject to the provision in
the Rules that bars work authorization for entry without inspection, but she nonetheless fears that
her entry and the subsequent conviction could result in the discretionary denial of her application
for an EAD. K.N.E. sought to mitigate these harms by joining ASAP and filing her application for
work authorization on November 25, 2020.. K.N.E. did not receive a receipt notice until February
22, 2021. Though the USCIS online system listed the receipt date as February 13, 2021, the paper
receipt was dated as November 25, 2020. K.N.E. has not received work authorization.

17. _+N.E.F. is an asylum seeker who fled gender-based violence in her native Morocco
with her son, C.A. They live in Illinois, and they applied for asylum on April 27, 2020. Because
N.E.F.’s application for asylum had not been pending for more than 150 days when the Rules took
effect, she was not yet eligible to apply for work authorization. Under the Rules, N.E.F.’s wait to

apply for a work permit grew from 150 to 365 days, and she was required to pay an $85 fee even

 

(4th Cir.). As such, it is uncertain if and for how long these individuals will be able to benefit from
ASAP membership. And in any event, that injunction does not provide permanent relief and is not
available to all Individual Plaintiffs.
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 12 of 110

though her application previously would have been free. N.E.F. tried to mitigate these harms by
joining ASAP and filing for a work permit, but in November 2020, Defendants denied her
application based on a provision of the Rules not covered by that limited injunction. According to
Defendants, N.E.F. caused a “delay” in the adjudication of her asylum case because she apparently
missed a fingerprinting appointment, even though the notice for the appointment did not arrive
until after its scheduled date. Under the Rules, this “delay” rendered N.E.F. ineligible for an EAD.

18. CA. is the minor child of N.E.F. He is a derivative applicant on his mother’s
asylum claim. Because his mother’s application for asylum had not been pending for more than
150 days when the Rules took effect, he was not yet eligible to apply for an EAD. Under the Rules,
C.A.’s wait to apply grew from 150 to 365 days, and he was required to pay an $85 fee even though
his application previously would have been free. C.A. joined his mother’s ASAP registration, but
he was denied an EAD anyway based on the provision regarding applicant-caused delays. Due to
their urgent need for work authorization, N.E.F. and C.A. applied again for EADs on March 9,
2021, but have not yet received receipts for those applications.

19. U.O.is a gay man from Nigeria who fled following serious violence directed at him
because of his sexual orientation in his country. U.O. applied for asylum in September 2017, and
he lives in New York. Because U.O. had been detained at the border, he was required to file his
asylum application defensively, in an immigration court. He waited several months for his case to
be calendared, but it never was, so he filed affirmatively with DHS. U.O. applied for an EAD after
his asylum application was pending for 150 days and received it in April 2018. In June 2019, after
his asylum application had been pending with DHS for nearly two years, he received notice that
his case would be calendared with the immigration court and that he would have to re-file his

asylum application. U.O.’s case was not calendared with the immigration court until October 2020,
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 13 of 110

so U.O. was unable to re-file his asylum application until early December 2020. Because U.O.’s
asylum application was not considered filed until December 2, 2020, the Rules preclude him from
renewing his work authorization at all, until an IJ finds that his application for asylum was timely.
And even if an IJ finds that U.O. meets an exception to the filing deadline, he will still have to
wait until December 2021 to renew his EAD because DHS will not treat the September 2017 filing
date as operative. He will also have to pay an additional $85 biometrics fee under the Rules, even
though his biometrics have already been collected.

20. —L.G.M. is an asylum seeker from Nicaragua who fled to the United States because
of political persecution in her country. She fled with her daughter, L.M.M.G., and they now live
in Wisconsin. L.G.M. and her daughter applied for asylum on June 5, 2020. Because L.G.M. and
her daughter had been detained at the border, they were required to file their asylum application
defensively, in an immigration court. They waited almost a year for their case to be calendared
with the immigration court, but it never was, so they filed affirmatively with DHS to avoid missing
the one-year filing deadline. Defendants later transferred L.G.M.’s case to the immigration court.
Because of the delay, L.G.M.’s application for asylum had not been pending for more than 150
days when the Rules took effect, so she was not yet eligible to apply for work authorization and
the amount of time her application was pending with DHS will not count for the purposes of her
EAD application. L.G.M. re-filed her asylum application with the court in December 2020, after
her one-year filing deadline. Because of this timing, the Rules preclude her from receiving work
authorization at all, until an IJ finds her prior application was timely. Even if an IJ finds that she
meets an exception to the filing deadline, she will still have to wait nearly a year to apply for an

EAD because DHS will not treat the earlier filing date as operative. L.G.M. will also have to pay
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 14 of 110

an additional $85 biometrics fee under the Rules, even though her application previously would
have been free.

21. L.M.M.G. is the minor child of Plaintiff L.G.M. She is both a derivative applicant
on her mother’s asylum claim and has her own independent asylum application. Because her and
her mother’s application for asylum had not been pending for more than 150 days when the Rules
took effect, L.M.M.G. was not yet eligible to apply for work authorization. Under the Rules,
L.M.M.G. is vulnerable to delay or denial of her work permit for the same reasons as her mother:
the operative application was filed after the one year filing deadline; if she overcomes that
provision, the wait to apply for a work permit grows from 150 to 365 days and the application is
subject to an $85 fee. And, because L.M.M.G. missed a fingerprinting appointment related to her
asylum application before DHS (an application that DHS has not allowed her to benefit from in
any event), she is vulnerable to the provision of the Rules that calls for denials of work
authorization based on applicant-caused delays.

22. C.H.A. is a transgender woman from Cuba. She fled Cuba because of physical
violence, sexual abuse, and arbitrary police detention stemming from her gender identity. In
December 2020, C.H.A. walked across the southern United States border into Texas, where she
was apprehended by border patrol within minutes. She was released with an ankle monitor, and is
pursuing asylum while living in Pennsylvania. C.H.A. applied for asylum on January 8, 2021.
Because C.H.A. entered the United States without inspection after August 25, 2020, she is barred
from seeking work authorization, and the limited exception to this provision does not apply. Even
if C.H.A. could demonstrate that she qualified for the exception to the bar despite her manner of
entry, she would still have to wait one year to seek work authorization, would be vulnerable to a

discretionary denial, and would still have to pay the $85 filing fee. And although she could mitigate
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 15 of 110

these latter harms by joining ASAP, doing so will not help her overcome the bar based on her
manner of entry because the injunction in Casa de Maryland did not include individuals who are
impacted by that provision.

23. R.P.P. is a gay man from Cuba who fled harm related to his LGBTQ activism. He
attempted to enter the United States near Tijuana around August 2020 but was turned away at the
border. On approximately December 8, 2020, R.P.P. entered the United States near Presidio, Texas
without presenting himself at a port of entry. Border patrol subsequently apprehended him and
detained him in El Paso. He applied for asylum on January 7, 2021 and was released from detention
in February 2021. He currently lives with sponsors in California. Because R.P.P. entered the
United States without inspection after August 25, 2020, he is barred from seeking work
authorization, and the limited exception to this provision does not apply. Even if R.P.P. could
demonstrate that he qualified for the exception to the bar despite his manner of entry, he would
still have to wait one year to seek work authorization, be vulnerable to a discretionary denial, and
still have to pay the $85 filing fee. And although he could mitigate these latter harms by joining
ASAP, doing so will not help him overcome the bar based on his manner of entry because the
injunction in Casa de Maryland did not include individuals who are impacted by that provision.

24. L.EJ.J. is an unaccompanied immigrant child from El Salvador who fled to the
United States with his minor sister, M.C.J.J. They fled El Salvador around September 2020
because their lives were threatened after their father, a gang leader, was arrested and agreed to
testify against other gang members. L.E.J.J. and M.C.J.J. were released from immigration custody
in October 2020 to live with their mother in California, who herself fled to the United States over
ten years ago due to violence she faced in El Salvador. L.E.J.J. and M.C.J.J. filed asylum

applications to USCIS on January 4, 2021. Both are charged with having entered the United States

10
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 16 of 110

without inspection after the Rules’ effective date of August 25, 2020, and thus the Rules prevent
them from seeking employment authorization documents during the pendency of their proceedings.
Neither L.E.J.J. nor M.C.J.J. can seek to mitigate all of the harm caused by the Rules by joining
ASAP, because Casa de Maryland did not enjoin the Rules’ entry-without-inspection provision.
Even if they could get around the manner-of-entry bar, L.E.J.J. and M.C.J.J. would still have to
wait one year to seek work authorization, would be vulnerable to a discretionary denial, and would
still have to pay the $85 filing fee.

25. M.C.J.J. is an unaccompanied immigrant child from El Salvador and the minor
sibling of L.E.J.J. She is impacted by the Rule in the same manner as her brother, as described in
the previous paragraph.

26.  J.H.C. is an unaccompanied immigrant child who came to the United States from
Honduras to seek asylum because of gang-related violence. He lives in Indiana, and he applied for
asylum on May 7, 2020. Because J.H.C.’s application for asylum had not been pending for more
than 150 days when the Rules took effect, he was not yet eligible to apply for work authorization.
Under the Rules, J.H.C.’s wait to apply grew from 150 to 365 days, and he must now pay an $85
fee even though his application previously would have been free. Initially, J.H.C. could seek to
mitigate the harm caused by the Rules by joining ASAP because he is 15, and ASAP did not accept
members who were under the age of 18. ASAP recently lowered the age threshold to 14, so J.H.C.
will register for membership.

27. H.M.R. is an unaccompanied immigrant child who came to the United States from
Honduras to seek asylum because of child abuse he faced in his home country. He lives in
Wisconsin, and he applied for asylum on August 14, 2020. Because H.M.R.’s application for

asylum had not been pending for more than 150 days when the Rules took effect, he was not yet

11
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 17 of 110

eligible to apply for an EAD. Under the Rules, H.M.R.’s wait grew from 150 to 365 days, and he
must now pay an $85 fee even though his application previously would have been free. H.M.R.
cannot seek to mitigate the harm caused by the Rules by joining ASAP because he is 13, and ASAP
does not accept members who are under 14.

28. ML.L.V. is eight years old and from Guatemala. Early in life he suffered kidney
damage and near-total hearing loss. He now lives in California with his grandmother, who is his
legal guardian. His guardian fears for his safety if he were forced to return to Guatemala, where
he was targeted based on his disability. M.L.V. applied for asylum in March 2020. Under the Rule,
M.L.V.’s wait to apply for an EAD grew from 150 to 365 days, and he must now pay an $85 fee
even though his application previously would have been free. Although M.L.V. does not need a
work authorization card to work, he has been living in a homeless shelter and other temporary
housing with his grandmother, and he needs an EAD to access stable housing through publicly
administrated programs. M.L.V. cannot himself seek to mitigate the harm caused by the Rules by
joining ASAP because he is 8, and ASAP does not accept members who are under 14. His
grandmother is attempting to mitigate this harm by joining ASAP. Relying on his grandmother’s
ASAP membership, M.L.V. applied for work authorization around March 5, 2021 but has not yet
received a receipt for that application.

29. M.C.R. is a transgender woman from Honduras who is seeking asylum in the
United States following years of abuse and physical and sexual violence based on her gender
identity and sexual orientation. She currently lives in New York, but she applied for and was denied
asylum while detained in California. She appealed her case to the Ninth Circuit, and that court
remanded her case in March 2020. M.C.R. was detained until August 2020, so she did not apply

for an EAD until September 2020. Because her application was subject to the new Rules, she

12
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 18 of 110

included the newly required $85 fee. Before her application for work authorization was adjudicated,
the immigration court denied her asylum application again, on October 21, 2020. M.C.R. is
appealing for a second time. DHS subsequently denied her application for a work permit on
November 4, 2020. The notice of denial cited the fact that, notwithstanding M.C.R.’s subsequent
successful appeal of the decision, the immigration court had denied her asylum on March 25, 2019,
which was within 365 days from when she applied for asylum and before the adjudication of her
initial request for employment authorization.

30. G.S.M. is a transgender woman from Mexico who fled to the United States after
enduring violence based on her sexuality. She applied for asylum in September 2013 and lives in
California. Her case is currently on remand from the Ninth Circuit. G.S.M. recently registered for
ASAP membership and applied to renew her EAD, which officially expired in January 2021 but
was subject a brief extension of the expiry date based on delays in EAD processing. DHS has not
yet adjudicated that application. G.S.M. anticipates that her application could be barred by the
provision in the Rules that allows for discretionary denials. First, she is seeking her fifth year of
working status, which runs contrary to the Rules’ intention to curtail so-called “limitless” renewals.
In addition, G.S.M. likely faces a discretionary denial because of the Rules’ focus on individuals
who entered the United States without inspection, filed for asylum more than a year after entry,
and who have certain criminal convictions. Though these provisions of the Rules apply only to
new asylum seekers and thus not to G.S.M. directly, she fears that Defendants will nonetheless
rely on these factors to deny her work permit renewal in the exercise of discretion.

31. V.M.B. is a transgender woman from Mexico. She faced harm in her country where
she was perceived of as a gay man, and worries that she will face a worse fate if she returns now

that she is open about her gender identity. V.M.B. lives in Indiana, and she filed her application

13
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 19 of 110

for asylum on November 13, 2020. V.M.B applied for asylum more than a year after she entered
the United States, but her delay relates partially to her process of coming to terms with her identity
and openly identifying as a transgender woman. Because V.M.B. applied for asylum after August
25, 2020, the Rules preclude her from obtaining work authorization for the duration of her
immigration proceedings, unless an IJ finds that she qualifies for an exception to the asylum
statute’s one-year filing deadline. In addition, V.M.B. faces a discretionary denial of her EAD
application because of the Rules’ focus on individuals who entered the United States without
inspection and who have certain criminal convictions. Though these provisions of the Rules should
not apply directly to V.M.B., she fears that Defendants will nonetheless rely on the existence of
these new bars to deny her work permit in the exercise of discretion.

32. | M.A.S. is a Honduran woman who has survived severe gender-based violence. She
suffered decades of beatings, sexual abuse, and murder threats from the man she married as a
teenager. Fearing for her life, she fled to the United States in 2013. M.A.S. was detained in Texas
but released after she was found to have a credible fear of return to Honduras. M.A.S. then moved
to Virginia, where she continues to pursue her asylum case. An IJ denied relief in May 2018, and
the Board of Immigration Appeals (“BIA”) dismissed her appeal in late August 2020. She is
currently appealing her case to the Fourth Circuit Court of Appeals. In 2019, M.A.S. received
employment authorization that stated it was valid from May 2019 through May 2021. However,
the Rules took effect before the dismissal of M.A.S.’s BIA appeal, and under the Rules, a dismissal
at the BIA automatically terminates work authorization. In addition to terminating M.A.S.’s prior
work authorization, the Rules also prevent M.A.S. from renewing or reapplying for work

authorization while her case is pending before the Fourth Circuit. M.A.S. cannot seek to mitigate

14
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 20 of 110

these harms through ASAP membership because the injunction in Casa de Maryland did not
extend to these provisions of the Rule.
Defendants

33. Defendant U.S. Department of Homeland Security (“DHS”) is a cabinet agency of
the United States Government. DHS is the agency that proposed and issued both of the Rules and
is charged with implementing them. Within DHS, U.S. Citizenship and Immigration Services
(“USCIS”) is responsible for adjudicating asylum applications and EADs for asylum applicants.

34. Defendant Alejandro Mayorkas is the Secretary of the Department of Homeland
Security. He is sued in his official capacity. Defendant Mayorkas succeeds Chad F. Wolf who
purportedly held the title of Acting Secretary of the U.S. Department of Homeland Security
beginning on November 13, 2019, and who issued both of the Rules at issue in this case under that
purported authority. Defendant Mayorkas has current capacity to redress violations described
below relating to actions taken by Mr. Wolf in excess of his authority.

35. | Defendant Joseph B. Maher is the Acting General Counsel of the U.S. Department
of Homeland Security. He is sued in his official capacity. Defendant Maher succeeds Chad Mizelle,
who purported to assume the title of Acting General Counsel of the U.S. Department of Homeland
Security on February 12, 2020. Mr. Mizelle subsequently purported to assume the title of “Senior
Official Performing the Duties of the General Counsel for DHS” and purported to continue to
exercise the powers of the office of DHS General Counsel. Mr. Wolf allegedly delegated authority
to Mr. Mizelle to sign both of the Rules at issue in this case. Mr. Mizelle signed both Rules under
that purported authority. Defendant Maher has current capacity to redress violations described

below relating to actions taken by Mr. Mizelle in excess of his authority.

15
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 21 of 110

FACTUAL ALLEGATIONS

I. ACCESS TO WORK AUTHORIZATION IS CONTEMPLATED BY LAW AND
VITAL TO THE SURVIVAL OF ASYLUM SEEKERS

36. | The United States’ asylum system was codified in the Refugee Act of 1980, which
declared that “it is the historic policy of the United States to respond to the urgent needs of persons
subject to persecution in their homelands, including, where appropriate, humanitarian assistance
for their care and maintenance in asylum areas. . . and transitional assistance to refugees in the
United States.” Pub. L. No. 96-212, 94 Stat. 102.

37. The Refugee Act sought “to bring United States refugee law into conformance”
with the United States’ international obligations under the 1967 United Nations Protocol Relating
to the Status of Refugees (“UN 1967 Protocol’) and the 1951 United Nations Convention Relating
to the Status of Refugees (“Refugee Convention”). See INS v. Cardoza-Fonseca, 480 U.S. 421,
436 (1987). The Convention and Protocol provide that contracting states “shall accord to refugees
lawfully staying in their territory the most favourable treatment accorded to nationals of a foreign
country in the same circumstances, as regards the right to engage in wage-earning employment.”
Refugee Convention, art. 17(1), July 28, 1951, 19 U.S.T. 6259, 189 U.N.T.S. 137 (entered into
force Apr. 22, 1954); UN 1967 Protocol, 19 U.S.T. 6223, TIAS No. 6577, 606 U.N.T.S. 267
(entered into force Oct. 4, 1967).

38. | Asylum can be sought by any person who is not a citizen or national of the United
States “who is physically present in the United States or who arrives in the United States (whether
or not at a designated port of arrival and including an alien who is brought to the United States
after having been interdicted in international or United States waters), irrespective of such alien’s
status.” 8 U.S.C. § 1158(a)(1). Noncitizens are eligible to receive asylum if they meet the definition

of a “refugee” and are not subject to specific statutory bars outlined in Section 1158 of the INA.

16
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 22 of 110

39. Though the right to seek asylum is clearly protected, the process is complicated,
difficult, resource intensive, and it often takes years.’ It generally involves a written application
and a long wait for an interview or hearing, and it may include appeals in the immigration and
federal court systems. During this process, work authorization is critical to ensuring that asylum
seekers are able to support themselves and pursue relief.

40. Restricting access to an EAD for asylum seekers deprives them of access to critical
supports for their survival. An EAD is usually an asylum seeker’s first government-issued
identification as well as the predicate for obtaining a Social Security Number (“SSN”). Because a
government-issued photo ID and an SSN are often prerequisites for accessing public services that
are essential to asylum seekers’ ability to support themselves, an EAD is critical to enable asylum
seekers to rebuild their lives as they pursue a permanent protection in the United States.

41. For example, in addition to barring access to legal work, lack of an EAD can

preclude asylum seekers from obtaining a state identity card or driver’s license,’ opening a bank

 

3 The average processing time for a defensive immigration case (one filed in immigration
court) is more than 930 days. See American Immigration Council, Asylum in the United States
(June 11, 2020), https://bit.ly/38iNB3z; see also TRAC Immigration, Immigration Court
Processing Time by Outcome, https://bit.ly/3nxwBwF.

4 States have adopted differing approaches to the federal REAL ID Act, which DHS
implements, see 6 C.F.R. Part 37, including whether an EAD or SSN is required to obtain a state
identity card or driver’s license. Compare, e.g., Md. MVA, Online Document Guide,
https://bit.ly/3fm8bkQ (no SSN required), with Ind. BMV, Proving Your Social Security Number
Current, https://bit.ly/30lgrNE (SSN required).

17
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 23 of 110

account,’ accessing vocational training programs,° and accessing scholarships or in-state tuition.’
In addition, lack of access to these documents can make it difficult or impossible to obtain housing.

42. Lack of access to work authorization also restricts asylum seekers’ access to health
care. Asylum seekers who do not have an EAD cannot access employer-sponsored health care; yet
asylum seekers are also ineligible for federally-funded Medicaid, see 8 U.S.C. § 1641(b), and they
often cannot qualify for state-funded health insurance plans.

43. The federal government does not provide any financial or legal support to asylum
seekers during the application process, so there is no federal substitute that would provide access
to these basic necessities of daily life. Nor is non-state funded support available in many states,
including Wisconsin and Indiana, where some Individual Plaintiffs live.

44. Without an EAD, asylum seekers will be unable to obtain gainful employment in
the United States and support themselves as they pursue the pathway to lawful permanent resident
status, and, ultimately, U.S. citizenship.

45. Requiring asylum applicants to wait one year before applying for an EAD
unreasonably deprives them of the opportunity to work and provide for themselves and their
families. Because many asylum seekers are forced to flee their country without time to prepare or
save, many come to this country with limited resources. Depriving them of the opportunity to

sustain themselves can be tantamount to depriving them of their ability to seek asylum outright.

 

> Opening an account with an IRS—issued taxpayer identification number is possible, but
it adds a substantial burden that DHS should have taken into account, particularly for child
applicants. See Consumer Financial Protection Bureau, Can I get a checking account without a
social security number, https://bit.ly/3fhx29u.

® E.g., YouthCare, YouthBuild, https://bit.ly/31lel YEW.

7 See, e.g., Univ. System of Georgia, Board of Regents Policy Manual § 4.3.2,

https://bit.ly/30mUXA6.

18
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 24 of 110

46. Lack of work authorization makes asylum applicants more vulnerable to domestic
violence and other crimes. Asylum seekers without an EAD typically must rely on the goodwill of
others—such as family, friends, or charities—to obtain basic necessities like housing, food, and
clothing. As a report by Human Rights Watch points out, “[florcing asylum seekers to rely on
others for subsistence permits, and even encourages, abusive and exploitive relationships.’® For
example, Plaintiff G.S.M., who faces the risk of denial of her application for a renewed EAD under
the Rule, was sexually abused by a man who had offered her a place to stay in the time period
before she had obtained her initial work permit.

47. Asylum seekers who resort to unauthorized work find themselves particularly
vulnerable to unpaid wages and substandard working conditions. Fearing retaliation, they are often
afraid to lodge complaints or report violations, making it more difficult for other workers to
improve their wages and working conditions.

Il. THE RULES FUNDAMENTALLY IMPAIR ACCESS TO WORK

48. During the week of June 22, 2020, DHS introduced two rules that change the
existing EAD system to the detriment of asylum applicants.

49. On June 22, 2020, DHS published the “Timeline Repeal Rule,” which, in pertinent
part, eliminates the then-existing regulation providing for a thirty-day timeframe for USCIS to
process initial EAD applications. See Final Rule, Removal of 30-Day Processing Provision for
Asylum Applicant-Related Form I-765 Employment Authorization Applicants, 85 Fed. Reg.

37,502, et seg. The Timeline Repeal Rule became effective on August 21, 2020.

 

8 See Human Rights Watch, At Least Let Them Work, (Nov. 12, 2013),
https://bit.ly/38uZONQ.

19
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 25 of 110

50. On June 26, 2020, USCIS published additional regulations imposing a number of
additional barriers to asylum applicants’ access to work authorization (the “EAD Bar Rule”). See
Final Rule, Asylum Application, Interview, and Employment Authorization for Applicants, 85 Fed.
Reg. 38,532, et seg. The EAD Bar Rule became effective on August 25, 2020.

51. | The EAD Bar Rule and the Timeline Repeal Rule (collectively the “Rules”) will
devastate the ability of asylum seekers to gain the work authorization necessary to support
themselves in this country as they await a decision on their asylum cases.

52. The Rules detailed below substantially change the EAD application process and
enact significant barriers to obtain pre-asylum work authorization.

53. First, under the Timeline Repeal Rule, USCIS may leave an asylum seeker to wait
on a decision on his or her application indefinitely. Previously, USCIS was required to rule on an
EAD application within thirty days of its filing. See 8 C.F.R. § 208.7(a)(1) (effective until Aug.
21, 2020); Gonzalez Rosario v. USCIS, 365 F. Supp. 3d 1156, 1163 (W.D. Wash. 2018). The
Timeline Repeal Rule has “eliminate[d] any deadlines previously imposed on the agency to
process EAD applications.” Casa de Maryland, 486 F. Supp. 3d at 938 (citing 85 Fed. Reg. at
37,505).

54. | Second, the EAD Bar Rule extends the waiting period before an applicant may
apply for an EAD from 150 to 365 days (the “365-Day Waiting Period”). See 8 C.F.R.
§ 208.7(a)(1)Gi) (Aug. 25, 2020) (“An applicant for asylum cannot apply for initial employment
authorization earlier than 365 calendar days after the date USCIS or the immigration court receives
the asylum application.”); id. § 208.3(c)(3) (Aug. 25, 2020) (“Receipt of a properly filed asylum
application will commence the 365-day period after which the applicant may file an application

for employment authorization.”); id. § 274a.12(c)(8) (Aug. 25, 2020) (discussing eligibility of an

20
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 26 of 110

alien “who is eligible to apply for employment authorization under 8 C.F.R. § 208.7 because the
365-day period set forth in that section has expired”). Relatedly, an applicant who is denied asylum
within 365-days of the application date cannot seek work authorization for the duration of an
administrative appeal to the BIA.

55. Third, the EAD Bar Rule eliminates the “Deemed Complete” provision of the EAD
Rules. Previously, if USCIS did not return an incomplete asylum application within 30 days, it
was deemed complete and the 150-day waiting period to apply for EAD began. See id.
§ 208.3(c)(3) (effective until August 25, 2020). Now, an asylum applicant must wait for an
indefinite waiting period to receive notice from USCIS that his or her asylum application is
complete before the EAD waiting period will begin. See id § 208.3(c)(3) (Aug. 25, 2020)
(“Receipt of a properly filed asylum application will commence the 365-day period after which
the applicant may file an application for employment authorization.”).

56. Fourth, asylum-seekers’ EAD applications may now be denied at the discretion of
USCIS (the “Discretionary Denials” provision). See id. § 274a.13(a)(1) (Aug. 25, 2020).
Previously, EAD applications were subject to automatic authorization if the asylum applicant met
preexisting criteria. See id. § 274a.13(a)(1) (effective until August 25, 2020) (“The approval of
applications filed under 8 C.F.R. 274a.12(c), except for 8 C.F.R. 274a.12(c)(8) [those who have
filed a complete application for asylum or withholding of deportation or removal who have not yet
received a decision], are within the discretion of USCIS.”).

57. Fifth, the EAD Bar Rule imposes greater restrictions with respect to applicant-
caused delays in the asylum application process and introduces new types of delays that will result

in an EAD denial. Any delay requested or caused by the applicant that is still outstanding or has

21
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 27 of 110

not been remedied when the EAD application is filed will result in a denial of the application (the
“Applicant-Caused Delay” provision). Jd. § 208.7(a)(1)(iv) (Aug. 25, 2020).

58. Previously, any applicant-caused delay was not a basis on which USCIS could deny
an EAD application. Instead, applicant-caused delays were relevant only for purposes of
calculating whether an asylum application had been pending for the 150 days required to apply for
an EAD or the 180 days required to approve an EAD. Once an applicant completed the 180-waiting
period, an otherwise approvable EAD application could be granted regardless of a subsequent
delay. See id. §§ 208.4(c) and 208.9(e) (effective until August 25, 2020). Additionally, previously,
applicants could rectify a delay and resume accruing time toward EAD eligibility, a process that
has been curtailed under this provision.

59. | The EAD Bar Rule also imposes new “applicant-caused delays,” including a failure
to appear for an asylum interview or a biometric services appointment. Compare id.
§ 208.10(a)(1)Civ) (‘The failure to appear for an interview or biometric services appointment may
result in. . . [djenial of employment authorization.”), with Asylum Application, Interview, and
Employment Authorization for Applicants, 85 Fed. Reg. 38,532, 38,598-99 (June 26, 2020)
(explaining no such penalties in the prior rule).

60. | Under the EAD Bar Rule, applicant-caused delays now encompass, as set forth in
8 C.F.R. § 208.7(a)(iv): (a) a request to amend or supplement an asylum application that causes a
delay, (b) failure to appear to receive and acknowledge a decision, (c) certain extension requests
for purposes of evidentiary submissions, (d) most failures to appear at interviews or biometrics
appointments, (e) requests to reschedule asylum interviews, (f) requests to transfer the case to a

new asylum office, (g) failure to provide an interpreter at an interview, (h) a request to provide

22
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 28 of 110

additional evidence for an interview, and (i) “[flailure to comply with any other request needed to
determine asylum eligibility.”

61. Sixth, the EAD Bar Rule eliminates USCIS’s process whereby an applicant who
received a “notice of recommended approval” could apply for an EAD before the waiting period
expired (the “Elimination of Recommended Approvals”). Compare id. § 208.7(a)(1) (effective
until August 25, 2020) (“In the case of an applicant whose asylum application has been
recommended for approval, the applicant may apply for employment authorization when he or she
receives notice of the recommended approval.”) and id. § 274a.12(c)(8)(Gi) (effective until August
25, 2020) (allowing EAD applications based on recommended approval for asylum) with id.
§ 208.7(a)(1) (Aug. 25, 2020) (omitting reference to notice of recommended approval) and id.
§ 274a.12(c)(8) (Aug. 25, 2020) (same and imposing 365-day wait period).

62. Seventh, even though the INA provides that asylum seekers can receive asylum
despite missing the one-year statutory filing deadline if they demonstrate changed or extraordinary
circumstances, see 8 U.S.C. § 1158(a)(2)(D), the EAD Bar Rule requires denial of an EAD for
failing to file the asylum application within one year of entering the United States (the “One-Year
Filing Bar”), unless and until an asylum officer or IJ determines that the applicant meets a statutory
exception. See 8 C.F.R. § 208.7(a)(1)(iii)(F) (Aug. 25, 2020).

63. Eighth, although U.S. asylum law expressly permits asylum applications by people
who entered the U.S. without inspection, see 8 U.S.C. § 1158(a)(1), the EAD Bar Rule renders
these asylum seekers ineligible for EAD authorization, unless they meet a limited exception (the
“Port-of-Entry Requirement”). See id. § 208.7(A)(1)(iii)(G) (Aug. 25, 2020).

64. Ninth, the EAD Bar Rule creates a new EAD eligibility bar against applicants who

have been convicted of a “particularly serious crime,” or if there are “serious reasons for believing

23
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 29 of 110

that the applicant... has committed a serious non-political crime outside the United States” (the
“Criminal Bar”). Jd. § 208.7(a)(1)(iii)(B)-(C) (Aug. 25, 2020). This new bar does not provide any
definition of “particularly serious crime” or “serious non-political crime” and gives USCIS
unlimited discretion as to its application, despite ample case law defining both terms. See, e.g.,
Matter of N-A-M-, 24 1. & N. Dec. 336 (BIA 2007) (addressing the particularly serious crime bar);
Matter of E-A-, 26 1. & N. Dec. 1 (BIA 2012) (addressing the serious nonpolitical crime bar).

65. Tenth, the EAD Bar Rule provides that an EAD will automatically terminate on the
date that an asylum officer denies the asylum application, thirty days after an IJ denies the asylum
application unless timely appealed to the BIA, or the BIA affirms or upholds a denial (the
“Automatic Termination” provision). 8 C.F.R. § 208.7(b)(2) (Aug. 25, 2020). Previously, if an
asylum applicant received an EAD based on a pending asylum application, that EAD would remain
valid throughout the review process, including federal court review, subject only to its expiration
date. The EAD Bar Rule prohibits access to a work permit during a federal court appeal process.
See id. §§ 208.7(a)(1)@), (b)(1). Such an applicant can reapply for an EAD only after a federal
court remand. See id.

66. Eleventh, under the EAD Bar Rule, an EAD may be granted for a maximum term
of two years the (“Maximum Validity” provision). See id. § 208.7(b)(1) (Aug. 25, 2020) (“USCIS
may renew employment authorization under 8 C.F.R. § 274a.12(c)(8) in increments determined
by USCIS in its discretion, but not to exceed increments of two years.”). Previously, no such

restriction existed.

24
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 30 of 110

67. Twelfth, the EAD Bar Rule eliminates USCIS’s prior discretion to adjudicate
parole-based employment authorization on a case-by-case basis.” Now, applicants who have been
paroled into the United States may not apply for an EAD, unless their asylum application has been
pending for more than 365 days and they meet the other eligibility requirements (the “Parole
Limitation” provision). See id. § 274a.12(c)(11) (Aug. 25, 2020).

68. Thirteenth, the EAD Bar Rule imposes a new and redundant biometrics requirement
and an accompanying new fee. See id. § 208.7(a)(1)(i) (Aug. 25, 2020) (the “Biometrics
Requirement”). Previously, asylum applicants were required to submit to fingerprinting and other
biometrics collection in connection with their asylum application, but there was no fee for the
collection and asylum applicants were not required to resubmit the same information separately to
support their EAD application. The EAD Bar Rule requires asylum applicants to attend another
biometric appointment, to pay a fee, and to re-submit to the same biometric collection that was
required for their asylum application to have their EAD application processed.

69. These rule changes will significantly impair the ability of asylum seekers to fully
exercise their right to asylum in the United States.!°

HI. THE RULES VIOLATE THE APA

70. The Rules are final agency actions because they represent the consummation of the

agency’s decisionmaking processes and because they have direct consequences for hundreds of

 

° See USCIS Policy Manual, Volume 10: Employment Authorization, Part B, Specific
Categories, Chapter 2, Parolees [10 USCIS-PM B.2], https://bit.ly/3ms Ykx7.

10 Some of these changes apply only to initial EAD applications; others apply to both initial
and renewal requests. The changes that apply only to initial applications are: the Timeline Repeal
Rule, the 180-day waiting period, the elimination of the “Deemed Complete” rule, the elimination
of recommended approvals, and the applicability of applicant-caused delays as a basis for denial
of the application. All other challenged provisions apply to both initial and renewal applications.

25
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 31 of 110

thousands of asylum applicants and for the plaintiff organizations and other organizations that
serve asylum applicants.

71. | DHS knew or should have known during the rulemaking process and from the
comments it received that the Rules are unlawful, yet it did not cure the relevant defects.

72. The Rules were part of a larger push by the Trump Administration to punish and
deter asylum seekers, leaving the asylum system virtually “unrecognizable.” See Nicole Narea,
The Demise of America’s Asylum System Under Trump, Explained, Vox (Nov. 5, 2019),
https://bit.ly/34nx8tp. “The administration has built up, layer by layer, a series of impediments . . .
that have made obtaining asylum nearly impossible.” Jd.

73. For example, the government adopted a policy of prosecuting all asylum seekers
and separating those who enter with children from those children. It required some asylum seekers
to wait in Mexico for their cases to be heard, and forced others to seek asylum in unsafe third
countries. It barred asylum to individuals who enter outside of a port of entry, who fail to seek
asylum in a country through which they transit, and who have even minor exposure to portions of
the criminal justice system.'! These changes reflect a calculated and systematic attempt by Mr.
Wolf and Mr. Mizelle to punish asylum seekers and make it more difficult for migrants to apply
for asylum.

74. This context helps illustrate that DHS’s purpose in promulgating the Rules was to
deter migrants from seeking asylum without regard to their reasons for doing so. In other words,
in promulgating the Rules to diminish asylum applicants’ access to work authorization, DHS

sought to deter asylum seekers from seeking asylum in the first place. Such punitive measures to

 

1 See National Immigrant Justice Center, A Timeline of the Trump Administration’s
Efforts to End Asylum (Nov. 2020), https://bit.ly/3narjH6 (describing these and other policies).

26
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 32 of 110

deter lawful access to asylum are unlawful. See generally Aracely, R. v. Nielsen, 319 F. Supp. 3d
110 (D.D.C. 2018) (agency cannot consider deterrence in evaluating parole requests); R.I.L-R v.
Johnson, 80 F. Supp. 3d 164 (D.D.C. 2015) (agency cannot deny bond to deter others).

75. The Rules, with these other changes, seek to inflict suffering on some asylum
seekers to send a message to future asylum seekers that they should not attempt to make the journey
in the first place. Indeed, the administration’s mantra has been to “present[] aliens with multiple
unsolvable dilemmas to impact their calculus for choosing to make the arduous journey to begin
with.” See Ainsley, supra n.1.

76. | DHS’s callousness is encapsulated in its response to comments recognizing that the
Final Rule will have an adverse impact on asylum seekers’ ability to obtain housing. DHS glibly
responded that applicants should “become familiar with the homelessness resources provided by
the state where they intend to reside.” 85 Fed. Reg. at 38,591.

77. As described below, the Rules violate the APA because they are contrary to the
INA and inconsistent with DHS’s stated justifications for its action. One court has already issued
a preliminary injunction enjoining the Timeline Repeal Rule in full and every portion of the EAD
Bar Rule that it reached on the basis that the plaintiffs in that case were likely to succeed in showing
that these actions were arbitrary and capricious. See Casa de Maryland, 486 F. Supp. 3d at 967.

A. Portions of the Rules Are Inconsistent With the INA.

78. | Numerous provisions in the Rules run afoul of the INA.

The Port-of-Entry Requirement

79. The INA provides that “[a]ny alien who is physically present in the United States

or who arrives in the United States (whether or not at a designated port of arrival[)] . . . may apply

for asylum.” 8 U.S.C. § 1158(a)(1). As the Ninth Circuit has explained, “[t]his provision reflects

27
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 33 of 110

our understanding of our treaty obligation to not ‘impose penalties [on refugees] on account of
their illegal entry or presence.’” E. Bay Sanctuary Covenant v. Trump, 932 F.3d 742, 772 (9th Cir.
2018) (quoting Convention, art. XXXI, § 1, 189 U.N.T.S. at 174).

80. But under the EAD Bar Rule, asylum seekers like Plaintiffs C.H.A., R.P.P., L.E.J.J.
and M.C.J.J., who are alleged to have entered the United States other than through a port of entry,
are penalized because they are rendered ineligible for EAD authorization unless they meet an
extremely limited exception. See 8 C.F.R. § 208.7(a)(1)(iii)(G) (Aug. 25, 2020).

81. Indeed, DHS admits that penalizing asylum seekers is the point, when it emphasizes
that this requirement “will incentivize aliens to comply with the law.” Notice of Proposed
Rulemaking, Asylum Application, Interview, and Employment Authorization for Applications, 84
Fed. Reg. at 62,374, 62,392 (emphasis added). DHS also stated its “belie[f] that the good cause
exception [to this bar] is consistent with U.S. obligations under the 1967 Protocol because it
exempts aliens from the bar to eligibility for employment authorization if they establish good cause
for entering or attempting to enter the United States at a place and time other than lawfully through
a U.S. port of entry.” 85 Fed. Reg. at 38,553.

82. That does not cure the problem, however, because the EAD Bar Rule defines “good
cause” far more narrowly than is required by our international treaties. The EAD Bar Rule provides
that “good cause does not include the evasion of U.S. immigration officers, convenience, or for
the purpose of circumvention of the orderly processing of asylum seekers at a U.S. port of entry.”
Id. at 38,626. Nor does the Rule account for the fact that, for years now, Defendants have made it
more and more difficult to enter the United States at a port of entry. See e.g. Al Otro Lado, Inc. v.
Wolf, No. 3:17-cv-02366-BAS-KSC (S.D. Cal.) (challenging the “metering” of asylum seekers in

Mexico). For example, Plaintiff K.N.E. tried to wait her turn to enter the United States but entered

28
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 34 of 110

without inspection after waiting several months in Mexico and falling ill while there. K.N.E.’s
entry predates the EAD Bar Rule, but her circumstances would not be covered by the limited
exception that the Rule contemplates. Similarly, Plaintiff R.P.P., who entered without inspection
after being beaten and robbed at gunpoint in Mexico, is subject to this bar and would be unable to
satisfy the limited exception to the Rule even after what he endured in Mexico.

83. The EAD Bar Rule’s narrow definition of good cause is inconsistent with the
United States’ treaty obligations. See E. Bay Sanctuary Covenant, 932 F.3d at 771—72 (enjoining
the Trump administration’s ban on asylum for any applicant who had not entered through a port
of entry as contrary to the INA). As such, the Port-of-Entry Requirement is irreconcilable with the
INA.

The One-Year Filing Bar

84. The INA exempts asylum seekers from the statutory one-year filing deadline if they
can demonstrate either “changed circumstances which materially affect the applicant’s eligibility
for asylum or extraordinary circumstances relating to the delay.” 8 U.S.C. § 1158(a)(2)(D).

85. Yet under the EAD Bar Rule, an EAD application will be denied for an asylum
applicant who fails to file the asylum application within one year of entering the United States,
unless and until an asylum officer or IJ determines that the applicant meets a statutory exception
to the one-year filing bar. See 8 C.F.R. § 208.7(a)(1)(iii)(F). Plaintiffs D.M.C. and V.M.B. are both
harmed by this provision, for which there are no exceptions. Plaintiffs U.O, L-G.M., and L.M.M.G.
also stand to be harmed by this rule because, though they applied for asylum on time in an
affirmative posture, USCIS refuses to recognize those applications.

86. | By permanently barring access to work authorization to asylum seekers even when

they have a clear changed or exceptional circumstance to justify the delay in their application

29
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 35 of 110

process and thus remain statutorily eligible to pursue asylum, the EAD Rule’s One-Year Filing

Bar enacts a penalty against asylum seekers that cannot be reconciled with the INA.

The 365-Day Waiting Period

87. The INA provides that an “applicant who is not otherwise eligible for employment
authorization shall not be granted such authorization prior to 1/80 days after the date of filing of
the application for asylum.” 8 U.S.C. § 1158(d)(2) (emphasis added). DHS effectively amends the
statute to more than double this mandatory waiting period. Although the statute expressly
proscribes granting work authorization “prior to” 180 days, to construe the provision exclusively
as a floor would disregard the context of its enactment and history.

88. In adopting the 180-day bar, Congress largely codified the approach taken by the
Immigration and Naturalization Service (““INS”)—DHS’s predecessor agency—in 1994, which
had concluded that “all applicants could have work authorization after 180 days” unless their
claims were denied. Rules and Procedures for Adjudication of Applications for Asylum or
Withholding of Deportation and for Employment Authorization, 59 Fed. Reg. 14,779, 14,780 (Mar.
30, 1994). In codifying a 180-day wait, Congress adopted the balance that the INS struck between
“discourag|ing| applicants from filing meritless claims solely as a means to obtain employment
authorization” and “provid[ing] legitimate refugees with lawful employment authorization.” Jd.

89. The 365-Day Waiting Period upends this balance and is contrary to congressional
intent. The same Congress that enacted the 180-day bar also declared it to be “national policy” that
“Tslelf-sufficiency has been a basic principle of United States immigration law since this country’s
earliest immigration statutes;” that immigrants “rely on their own capabilities and the resources of

their families, their sponsors, and private organizations;” and that “[i]t is a compelling government

30
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 36 of 110

interest to enact new rules for eligibility . . . in order to assure that aliens be self-reliant.” 8 U.S.C.
§ 1601(1), (2), (5).

90. It is implausible that this Congress meant to confer roving administrative discretion
to DHS to unilaterally subvert this “compelling interest’ by drastically increasing the mandatory
waiting period for an asylum seeker to obtain the EAD upon which the principle of self-sufficiency
depends. Indeed, in seeking to double the 180-day period, Defendants appear to eschew any
limiting principle and could, on its untenable theory, set a decades-long waiting period. That is
inconsistent with the text of the INA.

Automatic Termination During Appeals

91. The INA expressly affords asylum seekers the right to seek federal court appellate
review. See id. § 1252(a)(2)(B)(ii). In that provision, Congress eliminates judicial review over
discretionary determinations “other than the granting of relief under [the Refugee Act].” Jd.

92. The process of seeking appellate review routinely takes a year or more. By denying
access to an EAD during the appeal process, the Rule deprives many asylum seekers, like Plaintiff
M.A.S., of their right to pursue appellate review simply because they will be unable to survive
during the appellate process. As such, the elimination of work authorization upon federal-court
appeal is contrary to the INA.

The Criminal Bar

93. The INA specifies two crime-related bars to asylum: (i) the particularly serious
crime (“PSC”) bar, and (ii) the serious nonpolitical crime bar. Jd. § 1158(b)(2)(A)(ii), (iii). Both
have specific definitions and scopes of application.

94. | The INA’s PSC bar closely mirrors the language of the Refugee Convention. The

Refugee Convention’s bar was designed narrowly to avoid barring access to asylum for minor

31
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 37 of 110

criminal offenses. The United Nations High Commissioner for Refugees (“UNHCR”) has noted
that, to be considered a serious crime, an offense must generally be a “capital crime or a very grave
punishable act,” such as murder, arson, rape, or armed robbery. UNHCR, Handbook on Procedures
and Criteria for Determining Refugee Status under the 1951 Convention and the 1967 Protocol
relating to the Status of Refugees, U.N. Doc. HCR/4/IP/Eng/REV. {| 154-55 (1979, reissued 2019)
(“UNHCR Handbook”).

95. The serious nonpolitical crime bar requires a showing that “there are serious
reasons for believing that the alien has committed a serious nonpolitical crime outside the United
States prior to the arrival of the alien in the United States.” 8 U.S.C. § 1158(b)(2)(A)(ii). This
provision also corresponds to a clause in the 1951 Refugee Convention barring protection when
there are “serious reasons for considering that . . . [the applicant] has committed a serious non-
political crime outside the country of refuge.” Refugee Convention, art. 1F(b).

96. —_In other rulemaking, Defendants have dramatically broadened the scope of these
bars to include, for example convictions where there is “reason to believe” the conduct was in
furtherance of gang activity, any felony conviction under state law, any conviction for certain
misdemeanors including simple possession of any drug other than a small amount of marijuana,
and any accusation of domestic battery, even when there has been no adjudication of guilt. See
Procedures for Asylum and Bars to Asylum Eligibility, 85 Fed. Reg. 67,202 (Oct. 21, 2020). This
rulemaking was enjoined for violating the APA. See Pangea Legal Servs. v. DHS, No. 20-cv-
07721 (SD, 2020 WL 6802474 (N.D. Cal. Nov. 19, 2020) (issuing TRO); see also Dkt. 74
(converting TRO to preliminary injunction).

97. | The EAD Bar Rule incorporates by reference the regulatory provision where these

changes are codified, 8 C.F.R. § 208.13(c). Under the EAD Bar Rule, an EAD is not available

32
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 38 of 110

where “[t]he applicant fails to establish that he or she is not subject to a mandatory denial of asylum
due to any regulatory criminal grounds under 8 CFR 208.13(c).” 85 Fed. Reg. 38,626 (codified at
8 CFR 208.7(a)(iii)(D)).

98. | These criminal bars are themselves contrary to the text of Section 1158 because
they sweep in offenses that are not serious, let alone particularly serious, and that do not suggest a
danger to others or the community. Some of them are triggered by mere “reason to believe” that
domestic criminal conduct has occurred. That is inconsistent with the statutory scheme in Section
1158, which outlines the criminal bars to asylum and provides that any addition must be “consistent
with” that section. See 8 U.S.C. § 1158(b)(2)(C).

99. The EAD Bar Rule’s incorporation of these changes to deny work authorization
based on criminal conduct that cannot lawfully render a person ineligible for asylum is contrary to
the INA and constitutes unlawful agency action.

100. The categorical bars also conflict with Section 1158 because the Refugee
Convention, which is incorporated into the INA, requires an individualized analysis of whether a
particular crime disqualifies an asylum applicant and eschews any categorical bars. The EAD Bar
Rule’s incorporation of the unlawful categorical bars in 8 C.F.R. § 208.13(c) conflict with the INA
and the treaty obligations it effectuates.

B. The Rules Are Arbitrary and Capricious Because DHS Failed to Adequately
Justify Each Provision

101. DHS’s purported rationales for promulgating the EAD Bar Rule were to “(1)
reduc[e] incentives for aliens to file frivolous, fraudulent, or otherwise non-meritorious asylum
applications intended primarily to obtain employment authorization, or other forms of non-asylum
based relief, and remain for years in the United States due to the backlog of asylum cases, and

(2) disincentiviz[e] illegal entry into the United States.” 85 Fed. Reg. at 38,543.

33
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 39 of 110

102. DHS’s purported rationales for the Timeline Repeal Rule were to “(1) ensure
USCIS has sufficient time to receive, screen, and process applications for an initial grant of
employment authorization based on a pending asylum application, and to also (2) reduce
opportunities for fraud and protect the security-related processes undertaken for each EAD
application.” Jd. at 37,503.

103. Deterring people from seeking protection in the United States—a right enshrined
in the INA and international law—s not a valid justification for a rule that effectively blocks only
indigent applicants from the asylum process. 8 U.S.C. § 1158(a); see also R.I.L-R, 80 F. Supp. 3d
at 188—90 (granting preliminary injunction against policy of detaining asylum seekers to send “a
message of deterrence to other Central American individuals who may be considering immigration”
and finding deterrence is not a valid reason to force someone to be civilly committed); Ms. L. v.
ICE, 302 F. Supp. 3d 1149, 1166-67 (S.D. Cal. 2018) (denying motion to dismiss substantive due
process claim, holding that alleged “government practice. . . to separate parents from their minor
children in an effort to deter others from coming to the United States . . . is emblematic of the
exercise of power without any reasonable justification”).

104. In addition, there is no indication that the people who are most harmed by the
Rules—the indigent—have disproportionately unmeritorious claims. To the contrary, asylum
applicants often leave everything behind to embark on a costly, dangerous journey to seek
protection. Their indigency upon arrival is frequently interrelated with the circumstances in their
home countries that ultimately caused them to flee in pursuit of protection in this country.

105. And the Rules are unreasonable because the already existing regulatory scheme is

effective in discouraging abuse of the asylum system.

34
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 40 of 110

106. DHS’s self-contradictory reasoning in its regulatory changes illustrates that these
proposals are intended to dismantle the asylum system Congress created, rather than improve it.

107. There is also a clear disconnect between the agency’s stated purpose to simplify the
adjudication process and increase its efficiency and the effects of the Rules because several of the
changes will make processing EAD applications more complicated and time-consuming.

108. For example, the Biometrics Requirement will contribute to the “backlog” in
asylum applications DHS says it is trying to solve. This requirement applies to initial and renewal
applications and will take additional time to schedule and administer.

109. As another example, consider the application of the Criminal Bar following a
biometrics check, which will further complicate the EAD adjudication process. Every time
biometrics results return criminal history information, USCIS must assess (or re-assess) whether
the convictions are for “particularly serious crimes” or “serious nonpolitical crimes” and render
the applicant categorically ineligible for an EAD. The USCIS adjudicators are untrained in how to
conduct this complex, context-specific assessment. Assessing the applicability of these bars,
moreover, usually requires testimony about the nature and circumstances of an underlying event.
But the EAD application process is in writing, with no interview mechanism. Creating an interview
to accurately perform that assessment would grind the EAD issuance process to a halt.

110. There is also a clear disconnect between the agency’s purported concerns about the
need to reduce fraud and protect U.S. workers, on the one hand, and the foreseeable consequences
of the Rules, on the other hand. Specifically, narrowing eligibility for work authorization and
increasing processing times for employment authorization may create incentives for asylum

seekers to participate in the underground market, thereby increasing fraud (by employers) and

35
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 41 of 110

prejudicing U.S. workers (by increasing the pool of desperate foreign workers willing to accept
less than minimum wage and to work in unsafe conditions).

111. Notably, while the EAD Bar Rule repeatedly references reducing fraud as a primary
goal, the agency failed to define fraud or to explain how the Rule would deter it. Defendants
identify only one type of fraud—meritless asylum applications that are filed for the sole purpose
of obtaining employment authorization—based on research that was conducted more than twenty-
five years ago. See 85 Fed. Reg. at 38,544 n.32. Despite recognition that the asylum context has
changed substantially since that time, DHS failed to explain how the kind of fraud discussed in
these outdated studies requires a substantial change in regulation now. See 84 Fed. Reg. at 62,383.
Indeed, the only recent instance of “fraud” identified in the EAD Bar Rule is of asylum-seekers
using “skeletal” affirmative asylum applications to trigger removal proceedings through which
they can apply for cancellation of removal, see 85 Fed. Reg. at 38,550, but there is no explanation
for how the Final Rule would have any impact on this alleged trend.

112. In fact, Defendants’ focus on the use of asylum applications to pursue cancellation
of removal illustrates the ways in which the agency failed to consider reasonable alternatives to
achieve its purported goals. Cancellation of removal is a defense to deportation that is available to
long-term residents of the United States, but it can only be requested in defensive removal
proceedings. See 8 U.S.C. § 1229b. If Defendants truly wished to curtail the relatively rare
occurrence of long term residents applying for asylum in order to be placed into removal
proceedings, it could have drafted a single, short regulation enabling USCIS to consider
cancellation applications or creating a mechanism for these applicants to see an IJ.

113. Given the Rule’s stated purposes and in particular its focus on deterring both

unauthorized entry into the United States and “frivolous, fraudulent, or otherwise non-meritorious

36
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 42 of 110

asylum applications,” the agency also failed to justify restricting EAD renewal for asylum seekers
who already have pending asylum cases and who have been working in the United States with
employment authorization for years, like Individual Plaintiffs G.S.M, and U.O. Similarly, the
agency failed to justify restricting EAD renewal for asylum seekers who obtained EADs, lost them
upon denial of their asylum application, and are presently pursuing a petition for review, like
Individual Plaintiff M.A.S.

114. As to simplifying the adjudication process and increasing its efficiency, the agency
failed to consider the reasonable alternative that USCIS recommended in 2019: hiring more staff
to enable more production hours to be devoted to EAD processing.!? The Final Rule states that
USCIS “considered alternatives” to the Final Rule as promulgated, including hiring more staff. 85
Fed. Reg. at 38,584. This ipse dixit does not qualify as a reasoned response that would pass muster
under the APA, because DHS did not adequately explain why it chose not to pursue this alternative.

115. DHS also could have eliminated the regulatory requirement that asylum seekers
must wait 150 days to submit their work authorization applications, instead relying on the statutory
180-day wait for work authorization. This change would increase the efficiency of adjudication
because it would enable the agency to better predict the number of work authorization applications
in the pipeline at different times and to work through its present backlog.

116. DHS mentioned this alternative in the Final Rule, but its explanation for why it
elected not to pursue it was inadequate. DHS first reasoned that the change would “contravene the
intent of this rule as well as the prior regulations, which were specifically designed to ensure there
is a waiting period for applying for an EAD that follows the filing of asylum application and have

mechanisms for addressing periods where applicants delay the adjudication of their asylum

 

12 See USCIS Ombudsman, Annual Report 2019 at 84 (July 2019), https://bit.ly/3tq7QVC.

37
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 43 of 110

applications.” Jd. at 38584. This explanation is illogical. Permitting concurrent filing would have
no affect at all on the statutory waiting period required before DHS could grant an EAD, but it
would allow DHS to better track applications and streamline the process.

117. DHS also reasoned that adopting this suggestion would “create[] a different
operational burden.” Jd. That was “[b]ecause the statutory scheme mandates that employment
authorization cannot be granted until the asylum application has been pending for a minimum of
180 days,” “USCIS would need to implement new tracking and records mechanisms to ensure
applications would not be adjudicated too early.” Jd. This would allegedly “impede the agency’s
ability to nimbly move workloads between centers and officers.” Jd. This explanation is
unreasonable. USCIS already tracks the 180-day statutory deadline, and the incremental
“operational burden” associated with concurrent filing is likely to be de minimis.

118. Alternatively, DHS could have recognized that, through no fault of the applicant,
adjudicating asylum cases takes considerable periods of time, and lengthen the validity of an EAD,
thereby reducing the need to process frequent renewal applications.

119. Similarly, the agency could simplify the application EAD renewals, reducing the
resources necessary to process them. Defendants did the opposite.

120. As to the agency’s goal to reduce incentives to file “frivolous, fraudulent, or
otherwise non-meritorious asylum claims,” there are countless other strategies Defendants could
employ to achieve this goal.

121. The poor fit between the Rules and DHS’s purported justifications suggests that

DHS’s justifications were arbitrary and capricious.

The Port-of-Entry Requirement

38
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 44 of 110

122. DHS’s justification for the Port-of-Entry Requirement was inadequate. DHS said:
“Asylum is a discretionary benefit reserved for those who establish that they are genuinely in need
of the protection of the United States. It follows that employment authorization associated with a
pending asylum application should be similarly reserved.” 85 Fed. Reg. at 38,553.

123. Even accepting DHS’s explanation that employment authorization requirements
should mirror those for obtaining asylum, the Port-of-Entry Requirement does not, in fact, mirror
the asylum laws. To the contrary, DHS must “accept asylum applications from aliens, irrespective
of whether or not they arrived lawfully through a port of entry,” E. Bay Sanctuary, 932 F.3d at
772. Adding a port-of-entry restriction on employment was unnecessary if, as DHS explained, its
purpose was simply to mirror the restrictions on asylum. 85 Fed. Reg. at 38,553.17
The One-Year Filing Bar

124. DHS also failed to adequately justify why it was enacting the One-Year Filing Bar.
The asylum statute permits untimely applications based on changed or extraordinary circumstances,
8 U.S.C.§ 1158(a)(2)(B), (D), and the asylum regulations describe circumstances that can
constitute meet that standard, 8 C.F.R. § 208.4(a)(4), (a)(5). Those include, among others, illness,
mental or physical disability, legal disability, prior ineffective assistance of counsel, and prior
lawful status.

125. Together, the asylum statute and regulations provide a safe harbor for asylum
seekers whose circumstances inhibit applying within a year. They also reflect a strong interest in

avoiding premature applications for asylum if there are viable alternative paths to permanent

 

13 Another rule barring access to asylum for those who enter outside a port of entry has
been enjoined and vacated for violating the APA. See O.A. v. Trump, 404 F. Supp. 3d 109 (D.D.C.
2019) (vacating the rule); E. Bay Sanctuary Covenant v. Trump, 950 F.3d 1242 (9th Cir. 2020)
(affirming grant of preliminary injunction).

39
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 45 of 110

lawful status or safety. See Asylum Procedures, 65 Fed. Reg. 76,121, 76,123 (Dec. 6, 2000) (“The
Department does not wish to force a premature application for asylum.”).

126. Notwithstanding these long-standing considerations, DHS has now asserted that
applying the One-Year Filing Bar to EAD applications is necessary to deter individuals from filing
“skeletal or fraudulent asylum applications to trigger removal proceedings before the immigration
court where they can apply for cancellation of removal.” 85 Fed. Reg. at 38,550.

127. This explanation does not make sense. As discussed above, supra ¥ 108,
cancellation of removal is a path to immigration available to some long-term residents. Imposing
a one-year filing deadline for a collateral benefit would not logically deter members of this group,
whose goal is to get their case in front of an IJ. See 8 U.S.C. § 1229b. And deterring those
applications falls outside the stated justification for the Rules, which is to reduce “fraudulent”
applications for the purpose of obtaining an EAD, not for the purpose of triggering removal
proceedings. See 85 Fed. Reg. at 38,533.

128. DHS has also claimed that the one-year filing restriction is necessary to “incentivize
bona fide asylum applicants to file sooner, and to reduce the asylum backlog.” 85 Fed. Reg. at
38,550. DHS did not explain, however, how more people filing asylum applications sooner is
rationally related to the stated goal of reducing the asylum backlog.

129. In addition, the types of circumstances that underlie most late-filed asylum
applications—such as serious illness, legal disability, and trauma—are unlikely to yield to
“incentives.” The same is true for the changed circumstances exception to the one-year deadline.
Applicants cannot be “incentivized” to apply for asylum before the changes that give rise to their

extenuating reasons for filing untimely actually arise.

40
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 46 of 110

130. The One-Year Filing Bar thus threatens to harm the most vulnerable of asylum
seekers—those who have been so traumatized by their experiences that they are unable to timely
file an application for asylum. Prior asylum regulations account for this reality, but the EAD Bar
Rule does not. See 8 C.F.R. § 208.4(a)(5).

131. The One-Year Filing Bar also harms a smaller but significant number of applicants,
like L.G.M., L.M.M.G. and U.O., who were required to file their applications defensively because
they were detained upon entry into the United States, yet were unable to do so until after the one-
year filing deadline because DHS failed to initiate defensive removal cases for them.

132. This disparity between the statutory provisions and protections relating to the one-
year filing deadline for asylum applications and the EAD Bar Rule indicates that the Rule’s One-
Year Filing Bar was designed, not to deter skeletal or bad-faith asylum applications, but instead to
deter all asylum applications—even if those applications would ultimately be meritorious.

133. Inthe EAD Bar Rule, DHS conceded that “there are legitimate reasons that an alien
may be delayed from seeking asylum within the one-year filing deadline, which is why the current
regulations at 8 CFR 208.4(a)(4) and (5) allow for an alien to establish either that there are changed
circumstances that materially affect the alien’s eligibility for asylum or that there are extraordinary
circumstances related to the delay in filing.” 85 Fed. Reg. at 38,570.

134. This is anon-sequitur. DHS highlighted provisions creating exceptions to the one-
year deadline for the underlying asylum application, but the agency failed to acknowledge that the
new rules for EAD applications contain no corresponding exceptions and instead require the
applicant to get an adjudication on this question from the judge or officer hearing the underlying

asylum case, a step that may itself be years down the road.

41
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 47 of 110

135. DHS did not even try to explain why those who have good reasons for filing for
asylum late should nevertheless be barred from EADs while their applications are pending.

136. In imposing the One-Year Filing Bar, moreover, DHS failed to justify its departure
from its previous decision to separate EAD adjudication from asylum eligibility because of the
administrative burdens of attempting to duplicate the asylum adjudication process within the EAD
adjudication process.

137. And in finalizing this bar, DHS failed to justify its departure from its previous
decision to not impose a One-Year Filing Bar for EADs in part because it did not want to encourage
people in lawful status during their first year in the United States to prematurely seek asylum.
The 365-Day Waiting Period

138. In imposing the 365-Day Waiting Period, DHS also failed to justify its rejection of
the alternative of imposing a shorter waiting period. Instead, DHS said that it was rejecting this
alternative to avoid creating an incentive to file a “non-meritorious” asylum application. 85 Fed.
Reg. at 38,564. But DHS failed to justify why a shorter waiting period would create that incentive
when asylum applicants would not be guaranteed work authorization within any particular time
frame under the Timeline Repeal Rule.

139. DHS also said that it was rejecting a shorter waiting period because it would
necessitate the creation of a new system to ensure that EADs would not be issued prior to 180 days
as provided by statute. See id. at 38,565. But this explanation does not address why a 180-day
waiting period would not be a reasonable alternative when commenters suggested shorter
alternative timelines to the 365-Day Waiting Period. See id. at 38,564—65(discussing comments).

140. Inissuing the Rules, DHS failed to consider reasonable alternatives to mitigate the

alleged problem of “frivolous, fraudulent, or otherwise non-meritorious asylum applications” filed

42
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 48 of 110

for the purpose of obtaining EADs, such as ensuring prompt processing of asylum claims so that
they are adjudicated within the statutorily mandated 180 days.

141. DHS also failed to justify its departure from existing policy with respect to the 180-
day waiting period. For decades, work authorization was broadly available to asylum applicants
whose applications had been pending for 180 days, with the narrow exception of individuals who
had been convicted of an aggravated felony. DHS failed to offer a reasoned explanation for its
extraordinary departure from this approach, which balanced flexibility and accountability.

142. DHS relied instead solely on a decades-old body of work that discussed problems
in the early 1990s, which the current work authorization system was created to address, not
problems with the current system. See id. at 38,544 n.30; id. at 38,546 & n.58; id. at 38,555 & n.93
(citing David A. Martin, Making Asylum Policy: The 1994 Reforms, 70 Wash. L. Rev. 725 (July
1995) & David A. Martin, The 1995 Asylum Reforms, Ctr. for Immigration Studies (May 1, 2000)).
That analysis contradicts the agency’s position that the current work authorization system requires
and warrants further restriction.

143. In imposing the 365-Day Waiting Period, DHS also pointed to the fact that asylum
cases take longer to adjudicate. This is a reason to be more, not less, generous in the issuance of
work authorization. The law continues to require the government to adjudicate affirmative asylum
applications within 180 days. The failure to meet this timeline and the delay in asylum adjudication
often have nothing whatsoever to do with the applicant’s actions. Penalizing applicants for a delay
that is out of their control is irrational.

Automatic Termination During Appeals

43
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 49 of 110

144. DHS did not adequately justify the need for the Automatic Termination provision.
This provision precludes extension of an EAD to cover the time that a petition for review is
pending in federal court, until the case is remanded back to EOIR for further proceedings.

145. The agency’s stated reason for this change is that EADs should not “be granted or
remain valid for those who have been denied asylum through multiple levels of administrative
review.” 85 Fed. Reg. at 38,581. This is an insufficient reason to preclude individuals from any
ability to make a showing that theirs is a bona fide pursuit of meaningful review. Moreover, the
Automatic Termination provision applies to those applicants who have not been “denied asylum
through multiple levels of administrative review” as the Rule requires termination of an EAD even
when an applicant has been granted asylum by an IJ, but denied it by the BIA, a not infrequent
occurrence. See, e.g., Guerra v. Barr, 974 F. 3d 909 (9th Cir. 2020) (vacating the BIA’s reversal
of an IJ’s decision because the BIA failed to follow clear-error review); Baez Sanchez vy. Barr, 947
F, 3d 1033, 1035 (7th Cir. 2020) (finding that the BIA’s repeated reversals of an IJ’s grant of relief
in the face of Circuit Court precedent “beggars belief”).

146. The Automatic Termination provision also impedes asylum seekers’ statutory right
to seek review of an adverse determination. See 8 U.S.C. § 1252. Termination would have the
effect of denying continued employment to asylum seekers who eventually succeed in obtaining
relief, which undercuts DHS’s assertion that the purpose of the rule is to reduce incentives for
asylum seekers to file frivolous, fraudulent, or non-meritorious asylum applications.

147. It is unreasonable to revoke a valid employment authorization, like Plaintiff
M.A.S.’s EAD, which would not have expired until May 2021 but for the rule change, without

allowing the asylum seeker to complete the statutorily-mandated asylum application process,

44
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 50 of 110

which includes pursuing a petition for review, and it is contrary to DHS’s stated goal of restricting
employment authorization to those asylum seekers whose applications are granted.

148. Moreover, immediate termination prevents asylum seekers from adequately
preparing to end their employment. The EAD Bar Rule thus harms both the employee and the
employer, as it allows no time for an asylum seeker to adequately plan for termination or the
employer to plan to fill the position.

149. Focused on escaping threats and persecution in their countries of origins, few
asylum seekers have the opportunity to prepare adequately for their economic support in the United
States prior to their departure. And in the United States, many asylum seekers lack the familial and
community support that could otherwise enable them to survive without work.

150. For these reasons, the automatic termination of employment will lead to a cascade
of collateral consequences on the asylum seeker’s ability to provide housing, health, and basic
necessities for themselves and their children.

151. The Automatic Termination provision also requires an asylum seeker to renew an
EAD while the IJ adjudication process is ongoing. This additional burden undermines DHS’s claim
that one reason for the rule change is to ameliorate backlogs at USCIS. It will in fact add to them.

152. In response to comments noting the consequences of the Automatic Termination
provision, DHS asserted that “[a]liens are afforded multiple levels of administrative review within
DHS as well as before the immigration courts and BIA.” 85 Fed. Reg. at 38,351.

153. This focus on the multiple levels of review misses the point. The INA guarantees
asylum seekers the opportunity to appeal an adverse determination in federal court—and the
Automatic Termination provision substantially burdens and effectively nullifies that right. As such,

the Automatic Termination provision is arbitrary and capricious.

45
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 51 of 110

The Criminal Bar

154. The Criminal Bar creates substantial eligibility barriers to work authorization based
on an asylum seeker’s past criminal history. Indeed, it effectively bars asylum-seekers with nearly
any conviction—some who have been accused but not convicted—from receiving an EAD, even
where the conviction is not an aggravated felony and is extremely unlikely to be deemed a
particularly serious crime that would render the person ineligible for asylum. And, as discussed
above (§ 96), separate rulemaking has dramatically increased the criminal bars to asylum, which
are incorporated by reference in this bar.

155. In other words, many asylum seekers who will ultimately win their asylum cases
will be categorically ineligible for work authorization while their asylum applications are pending
due to minor infractions, contrary to congressional intent.

156. DHS wrote that this bar would “bar any alien who has been convicted of or charged
with a serious crime from eligibility for a discretionary EAD.” 85 Fed. Reg. at 85,608—-09
(emphasis added). This language sweeps far broader than the asylum statute’s bar to asylum on
the basis of a conviction for a “particularly serious” crime. 8 U.S.C. § 1158(b)(2)(Gi) (emphasis
added).

157. Thus, applying the Criminal Bar undermines the overarching statutory scheme
governing asylum by discouraging meritorious asylum claims based on minor criminal convictions.
This is because asylum seekers may have perfectly valid claims, but be unable to support
themselves, hire counsel, or otherwise provide for necessities without access to work authorization.

158. By expanding the criminal conduct that bars access to work authorization and thus
the ability to survive in the United States throughout the lengthy asylum application process, the

EAD Criminal Bar creates additional de facto bars to asylum that undermine the existing

46
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 52 of 110

regulatory and statutory scheme. DHS reasoned that its proposed categorical exclusions based on
criminal convictions are necessary to limit work authorization to only those asylum seekers with
potentially meritorious claims. Yet DHS failed to explain why it categorically eliminated work
authorization for many asylum seekers whose convictions are unlikely to have any impact on their
asylum claims.

159. The Criminal Bar also places complex, fact-intensive questions into an
administrative process with no capacity to account for the legally recognized exceptions to the
application of those bars to on-the-merits asylum cases. This issue is especially prevalent when
and EAD adjudicator is asked to decide, on a written record alone, if there is reason to believe a
person committed a serious nonpolitical crime in his or her home country.

160. This mismatch between the Criminal Bar and the criminal bars for on-the-merits
asylum adjudications shows DHS’s true purpose: to deter asylum applications even if those
applications are meritorious. Because that is not a legally valid purpose and because DHS did not
purport to rely on it, the EAD Criminal Bar is arbitrary and capricious.

The Timeline Repeal Rule

161. In issuing the Timeline Repeal Rule, DHS failed to reasonably explain why it
rejected alternative time periods for adjudicating an EAD application.

162. In responding to comments suggesting that DHS should adopt a longer timeline
instead of repealing the timeline entirely, the agency steadfastly maintained that it “cannot predict”
the processing times for future applications. 85 Fed. Reg. at 37,519-21. But this response
contradicts DHS’s own statements. In the EAD Bar Rule, DHS wrote that it “expect[ed]” to be
able to process 78% of asylum applications within 60 days and 92% of asylum applications within

90 days, based on its historical rate of processing. Jd. at 37,503, 37,513.

47
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 53 of 110

163. Moreover, DHS argued that it was rejecting an alternative 90-day timeline for
adjudicating EAD applications because of the need for “flexibility.” DHS failed to explain why
this dramatic change to afford more “flexibility” is necessary now, however, when the agency had
faced backlogs and fluctuations in application volumes in the past, including at the time of the
prior rulemaking. See Casa de Maryland, 486 F. Supp. 3d at 963.

164. The desire to avoid accountability is not a reasonable explanation under the APA,
particularly when even prior to this rulemaking, USCIS has been enjoined from failing to adhere
to the 30-day deadline. See Gonzalez Rosario, 365 F. Supp. 3d at 1163. The Timeline Repeal Rule
is an attempt to skirt this injunction, which DHS did not adequately justify. DHS’s failure to
consider a longer timeline suggests that its purported need for increased “flexibility” was not its
true justification for the Timeline Repeal Rule, and that the entirely foreseeable consequence of
diminished accountability is the more likely justification.

Applicant-Caused Delays

165. DHS claimed that the EAD Bar Rule expanded the definition of an “applicant-
caused delay” to “improve administrative efficiency and aid in the meaningful examination and
exploration of evidence in preparation for and during the interview” as well as to “generate
disincentives to applicants to cause any delays in the adjudication of their asylum application.” 85
Fed. Reg. at 38,621. But DHS did not explain its view of how these disincentives will play out or
acknowledge that the changes will result in economic hardship to asylum seekers.

166. In particular, DHS failed to explain why an applicant-caused delay should justify
outright denial of work authorization when in the past it merely caused an applicant to stop
accruing time toward work-authorization eligibility. Such a permanent denial of an EAD whenever

there is any applicant-caused delay, no matter how trivial, is a disproportionate sanction,

48
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 54 of 110

particularly when many of the “delays” are an inevitable part of the application process. For
instance, a change of venue request from an asylum seeker who relocated after being released from
detention would result in an EAD denial. So too would a request to reschedule an asylum interview
with USCIS because the applicant was critically ill. In the case of Plaintiff N.E.F. and her son C.A.,
the “delay” that caused their denial was that they missed a biometrics appointment for their work
permit, even though the notice of the appointment arrived after the date of the appointment.

167. Permanently denying an EAD to asylum applicants who avail themselves of routine,
yet essential, remedies and processes is an irrationally harsh sanction. Indeed, the harshness of the
sanction suggests that the purpose of the Applicant-Caused Delay provision is to enable the use of
any applicant-caused delay as a justification to deny an EAD application.

168. Furthermore, DHS completely ignores that many asylum seekers and their counsel
will seek to provide more evidence to help immigration authorities by corroborating their
substantive asylum claims. Prior regulations imposed no deadline for asylum seekers to submit
evidence to support their claims. The EAD Bar Rule requires evidence to be submitted 14 days in
advance of a hearing—and requesting to submit evidence after this time is treated as an applicant-
caused delay. Thus, the Applicant-Caused Delay provision has the effect of punishing asylum
seekers for adhering to their evidentiary burden and being diligent in seeking to meet it, which is
completely at odds with DHS’s purported justification for the EAD Bar Rule.

Elimination of the Deemed Complete Provision

169. Because DHS has eliminated the Deemed Complete provision, an applicant must

first wait an unspecified amount of time for the asylum application itself to be accepted or rejected

before the waiting period to seek a work permit can even begin.

49
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 55 of 110

170. Asylum seekers are particularly vulnerable and face many barriers to presenting
successful claims, and changes in the adjudication of asylum applications have dramatically
increased the rejection of asylum applications for errors as small as failing to write “N/A” in a box
on the asylum application that does not apply the applicant. See Vangala v. USCIS, No. 4:20-cv-
08143-HSG (N.D. Cal Nov. 19, 2020) (class action challenging policy of rejecting asylum and
other applications based on blank spaces on the filing). Such a disproportionate sanction suggests
that DHS’s purpose in repealing the Deemed Complete provision was to enable the agency to avoid
accountability for promptly reviewing applications and to permit DHS to simply reject EAD
applications for trifling and irrelevant technical errors.

Discretionary Denials

171. Under prior regulations, employment authorizations for asylum applicants were not
discretionary. See former 8 C.F.R. § 274a.13(a)(1) (effective until Aug. 25, 2020) (“The approval
of applications filed under 8 C.F.R. § 274a.12(c), except for 8 C.F.R. § 274a.12(c)(8), are within
the discretion of USCIS.”) (emphasis added). This carve out was the sole exception from the
discretion otherwise conferred for other categories of employment authorization, reflecting a
deliberate policy choice. DHS has abandoned this deliberate choice without justification.

172. In situations where an asylum applicant has met all the criteria necessary to be
granted an EAD, it injects unpredictability—and hence, inefficiency—into the process to grant
DHS the discretion to deny EADs. DHS did not explain what benefits would offset these costs,
nor did it justify departing from its prior precedents.

173. Instead, the agency generally bemoaned “the crisis at our southern border and in
our asylum system” without explaining how granting itself discretion to deny EADs to asylum

seekers would help resolve this “crisis.” 85 Fed. Reg. at 38,577.

50
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 56 of 110

174. DHS also explained that it “cannot continue to provide EADs with virtually no
eligibility criteria.” Id. This explanation is bizarre. DHS had promulgated numerous “eligibility
criteria” for EADs, and the EAD Bar Rule has imposed even more. Indeed, DHS has undermined
its own eligibility criteria by granting itself discretion to deny EADs even when an applicant has
satisfied those criteria.

Elimination of Recommended Approvals

175. The Elimination of Recommended Approvals provision will decrease the efficiency
of the approval process for EADs and leave asylum applicants without EADs for far longer than
necessary. It therefore cannot serve the stated efficiency rationale.

176. Ending the availability of access to EADs based on a recommended approval makes
no sense even based on the agency’s self-professed rationale of deterring fraudulent or meritless
applications: these asylum seekers have already been found to have winning asylum claims, and
must merely comply with the requisite background checks, which can take months or even years
to complete.

177. DHS explained its decision to eliminate the EAD Bar Rule by stating its conclusion
that issuing EADs based on a notice of recommended approval “is inconsistent with Congressional
mandate.” 85 Fed. Reg. at 38,578. In support, DHS cited a 2019 statute stating “‘[nJone of the
funds made available in this Act may be used by [USCIS] to grant an immigration benefit unless
the results of background checks required by law . . . have been received . . . and the results do not
preclude the granting of the benefit.” See id. at 38,550 n.86 (quoting Consolidated Appropriations
Act, 2019, Public Law 116-6, 113 Stat. 33, Div. A, tit. IV, sec. 402 (2019)); id. at 38,578 n.137.

178. DHS cited a 1997 statute in support of its apparent belief that this provision applies

to EADs. See id. at 38,578 n.86 (citing Departments of Commerce, Justice, and State, the Judiciary,

51
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 57 of 110

and Related Agencies Appropriations Act of 1998, Public Law 105-119, 111 Stat. 2440, 2447-48
(1997)). Of course, DHS (and its predecessor, INS) have granted EADs based on Notices of
Recommended Approval for decades after Congress passed the 1997 statute. Thus, DHS
effectively conceded in the EAD Bar Rule that it was altering its prior legal interpretation of the
1997 statute, but it never explained why its legal interpretation changed or even acknowledged
that it had changed.

Maximum Validity

179. The Maximum Validity provision, which limits the validity period for an EAD to
two years, runs counter to the EAD Bar Rule’s stated goal of reducing backlogs and promoting
efficiency in EAD processing. Indeed, the EAD period for asylum seekers was expanded from one
to two years in response to litigation, to reduce USCIS workload and in recognition of processing
delays of applications for employment authorization and asylum.

180. Capping the validity period for an EAD will lead to more EAD renewals, which
will increase the administrative burden that the EAD Bar Rule is supposed to reduce. And DHS
did not account for the effect that this change would have on asylum seekers, especially when it is
considered in conjunction with another rule promulgated by DHS that increases the fees applicants
must pay to receive asylum. See USCIS Fee Schedule and Changes to Certain Other Immigration
Benefit Request Requirements, 85 Fed. Reg. 46,788—01 (Aug. 3, 2020) (the “Fee Rule”).

181. DHS did not consider these harms, so this provision is arbitrary and capricious.
Parole Limitation

182. Previously, DHS had a separate work authorization provision for individuals

paroled into the United States. DHS eliminated that provision, claiming to believe that “[a]ll

52
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 58 of 110

asylum seekers should be subject to the same rules, including the rules governing eligibility for
employment authorization.” 85 Fed. Reg. at 38,582.

183. Aside from the fact that DHS did not explain why it believed that all asylum seekers
should be subject to the same rules, DHS cannot sincerely believe that all asylum seekers should
be subject to the same rules for employment authorization because they are not all similarly
situated. Many asylum seekers apply for such permanent protection while present in the United
States on a visa that authorizes work. Under the prior regulations, parolees were eligible for an
EAD under former 8 C.F.R. § 274a.12(c)(11) because of their manner of entry, just like these other
visa holders. DHS failed to recognize this point and failed to otherwise justify eliminating the
previous allowance for parolees.

Biometrics Requirement

184. DHS conceded that it “collects biometrics when an alien first files for asylum.” 85
Fed. Reg. at 38,576. But, according to DHS, the requirement that asylum seekers resubmit
biometrics with their EAD application was not “duplicative or wasteful” because “[t]he results of
criminal history check generally only last 15 months.” Jd. DHS also wrote that “when [it] collects
biometrics, the collection is tied to the form and is not person centric.” Jd. In other words,
“[b]iometrics collected for the asylum application remain with the asylum application” while
“[b]jiometrics collected for employment authorization remain with the EAD application.” Jd.

185. These inscrutable explanations are inadequate. When DHS collects biometric data,
it takes an applicant’s fingerprints, which do not change from one visit to the next. DHS said,
“USCIS is not able to refresh or reuse biometrics that were collected for one benefit type for
another benefit type.” Jd. But it did not explain why this would be true or why it could not simply

re-run a biometrics check using previously collected data at the time of a new application. Indeed,

53
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 59 of 110

DHS appears not to have considered a process that would permit information-sharing within
USCIS, or re-running these checks with existing data. Such a process would almost certainly be
more efficient than requiring asylum applicants to resubmit their biometrics.

186. Even taking DHS’s explanation at face value, however, it does not hold up to
scrutiny because DHS went on to explain that “[c]ollecting biometrics for asylum EAD applicants
enables DHS to know with greater certainty the identity of aliens seeking employment
authorization by comparing EAD biometrics with those collected from the asylum applicant.” Id.
(emphasis added). Thus, DHS admitted that it can, and in fact plans to, reuse and share the
biometrics that it collected with the initial asylum application for reasons that have no legitimate
connection to the statutory intent behind allowing asylum applicants to work pending adjudication
of their applications.

187. DHS also failed to consider the burden of the costs associated with the Biometrics
Requirement, which DHS estimated would be at least $30 but no more than $85 without accounting
for costs to asylum seekers of travel and lodging for the biometrics appointment itself. See id.
When considered in light of other rules DHS has promulgated, such as the Fee Rule, this
requirement adds to the already heavy burden on asylum seekers.

188. For those reasons, DHS’s explanation of its decision to add the Biometrics
Requirement was inadequate, and the requirement is arbitrary and capricious.

C. The Rules Are Arbitrary and Capricious Because DHS Did Not Adequately
Consider the Effect of Contemporaneous and Related Rules

189. In promulgating the Rules, DHS failed to consider the cumulative impact of the
Rules and the Fee Rule. The Fee Rule was first noticed in 2019 on the same day as the EAD Bar
Rule and will charge asylum applicants $50 to file an asylum application and $550 to file an EAD

application, with virtually no waivers available. 85 Fed. Reg. 46,788—01. Much like the Rules at

54
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 60 of 110

issue here, DHS justified the Fee Rule as a means to “safeguard[]” the integrity of the nation’s
immigration benefits system. Jd. at 46,789.

190. Multiple comments on the EAD Bar Rule “noted that DHS was already increasing
fees for applications for employment authorization and imposing a new fee for filing of asylum
applications.” 85 Fed. Reg. at 38,575. There is every reason to believe that the Fee Rule would
drastically reduce the number of asylum applications DHS will be required to process, irrespective
of any incidence of fraud. Thus, DHS should have considered the substantive and fee-based
deterrence measures in tandem. DHS failed to do so and did not respond to concerns about the
interactions between these Rules. See id. at 38,576.

191. The Fee Rule has been preliminarily enjoined under the APA in part because DHS
“fail[ed] to consider the combined impact” of the Rules and the Fee Rule. Immigrant Legal Res.
Ctr. v. Wolf, 2020 WL 5798269, at *14 (N.D. Cal. Sept. 29, 2020); see also Nw. Immigrant Rights
Project v. United States Citizenship & Immigration Servs., 2020 WL 5995206, at *1 (D.D.C. Oct.
8, 2020). The Rules are invalid by the same logic.

192. DHS similarly failed to consider the impact of other rules it has proposed. For
example, in finalizing the Criminal Bar, DHS abandoned its initial proposal to add certain specific
criminal bars to EADs and decided instead to align the EAD criminal bars to criminal grounds of
ineligibility for asylum, which were dramatically amended in another rule that has been separately
enjoined. See Pangea Legal Servs. No. 20-cv-07721 (SI), Dkt. 74; see also supra { 96.

193. This approach deprived the public of a meaningful opportunity to comment on the
new proposal, including whether the new asylum ineligibility grounds that may be adopted as a

result of the Asylum Criminal Bars Notice are also appropriate grounds for denying EADs.

55
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 61 of 110

194. DHS also refused to consider the cumulative impact of other policies that the Trump
Administration has adopted and discussed above, supra J 72'4 The cumulative impact of these
policies has been to dramatically decrease the number of individuals eligible for asylum in the
United States, such that those policies were effective in addressing much of the influx that the
EAD Rules purported to address.

195. Moreover, the Rule’s repeated reference to a “crisis” at the southern border was no
longer applicable when the EAD Rules entered into force. On March 20, 2020, the Trump
Administration invoked 42 U.S.C. § 265 to effectively suspend the operation of the asylum laws
altogether at United States land borders. Since the issuance of that March order and similar
subsequent orders invoking the same authority under Title 42, DHS has expelled the vast majority
of asylum seekers without affording them any process to seek asylum, much less work in the
United States. In the six-month period from April 2020 through September 2020, 189,962
individuals were expelled from the United States in accordance with the Administration’s Title 42
order, meaning that the “crisis” at the border that the agency had invoked in July 2020 when it
finalized these Rules had already been eliminated by another action.

196. The failure to consider the interaction of the Rules with the other changes to asylum

promulgated by the Trump Administration was arbitrary and capricious.

 

'4 Since December 10, 2020, DHS and the Executive Office for Immigration Review have
issued an additional five separate final rules. Each impacts asylum seekers, and three of them
dramatically change the asylum system. See DHS & EOIR, Procedures for Asylum and
Withholding of Removal; Credible Fear and Reasonable Fear Review, 85 Fed. Reg. 80,274
(effective Jan. 11, 2021); EOIR, Procedures for Asylum and Withholding of Removal, 85 Fed.
Reg. 81,698 (effective Jan. 16, 2021); Asylum Eligibility and Procedural Modifications, 85 Fed.
Reg. 82,260 (effective Jan. 19, 2021). Through this bifurcated rulemaking, the Agencies have
failed to consider, and have deprived the public of a chance to comment on, the interplay between
the relevant rules and whether these restrictions on EAD access for asylum seekers are necessary
when the other Rules have the effect of dramatically curtailing asylum eligibility.

56
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 62 of 110

D. The Rules Are Invalid Because DHS Deprived the Public of a Meaningful
Opportunity To Comment on Their Interrelated Impact by Segregating Its
Rulemakings

197. Just as it failed to consider the interaction of the challenged Rules with other
rulemaking, DHS failed to address the interrelated impact of the Timeline Repeal Rule and the
EAD Bar Rule by issuing them separately, in an artificially segregated process.

198. DHS only considered the impact of each rule on its own and considered comments
regarding each against the backdrop of the existing asylum landscape, instead of considering their
aggregate impact. In conducting the cost-benefit analysis on the EAD Bar Rule, as well as in
analyzing each rule change, DHS also refused to consider the cumulative impact of the rule
changes within the EAD Bar Rule or of the interrelated impact of the Timeline Repeal Rule.

199. Thus, commenters could not meaningfully comment on the interaction between the
EAD Bar Rule and the Timeline Repeal Rule because of DHS’s staggered rulemaking process. In
issuing the Timeline Repeal Rule, DHS categorized comments related to the EAD Bar Rule as
“out of scope” and refused to consider comments on the interaction of the two notices. 85 Fed.
Reg. at 37,530. In responding to comments stating that it is “essentially impossible” to
meaningfully comment on the Timeline Repeal Notice without analyzing how the repeal would
interact with the Broader EAD Notice (which had not yet been issued at the time that the comment
period for the Timeline Repeal Notice closed), DHS recognized that the two Rules interact and
stated that “to the extent that there is interaction or overlap, DHS will address such concerns if it
finalizes the broader rule.” Jd.

200. DHS broke that promise when it issued the EAD Bar Rule and refused to consider
comments that pointed to the problems with segregated and staggered rulemaking and the

interaction of the two rules.

57
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 63 of 110

201. Inthe EAD Bar Rule, the agency acknowledged the “potential interaction” of the
rules, but concluded that “incorporating such interactions in the impact assessments for this rule
would be speculative as it assumes the Timeline Repeal Rule will be finalized, and without change.”
Id. at 38,590. But the Timeline Repeal Rule had already been finalized without change when the
agency promulgated the EAD Bar Rule. See Casa de Maryland, 486 F. Supp. 3d at 964.

202. Thus, the agency did not meaningfully consider the Rules’ interaction, and that is
unlawful under the APA.

E. The Rules are Arbitrary and Capricious Because DHS Failed to Consider the

Harm to Asylum Seekers That the Rules Cause and the Humanitarian
Purpose of the Refugee Act

203. In issuing the Rules, DHS failed to consider the interests of asylum applicants and
the humanitarian purposes of the Refugee Act, which are important aspects of the EAD system for
asylum applicants.

204. In accordance with our international treaty obligations, Congress for almost 40
years has clearly supported the right to claim asylum anywhere on the U.S. border or at a land, sea
or air port of entry. As discussed above, Congress has expressly affirmed the eligibility for asylum
of “any” foreign national “who is physically present in the United States or who arrives in the
United States (whether or not at a designated port of arrival).” 8 U.S.C. § 1158(a)(1).

205. This inclusive provision reflected Congress’s ongoing intent to comply with
international law, as well as its recognition that allowing an applicant for refugee status to assert a
claim for asylum at any point along a land border is a necessary component of essential refugee
protections because asylum seekers often flee for their lives and cannot pick and choose where

they will ask for protection.

58
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 64 of 110

206. Likewise, the asylum statute is carefully crafted to comport with other aspects of
U.S. treaty obligations. For example, the criminal bars to asylum in the INA align with the Refugee
Convention. Compare id. § 1158(b)(2)(A)(ii), Gv), and (v) with Refugee Convention, Art. 33(2).
The same is true for the other bars, like the persecutor bar and the bar for those who committed
serious nonpolitical crimes. Compare 8 U.S.C. § 1158(b)(2)(A)Q), (ii) with Refugee Convention,
Art. 1(F)(c), (b). Indeed, the U.S. Supreme Court has recognized the humanitarian purpose of the
INA and that the Refugee Act was passed to bring the United States into conformity with our
international treaty obligations. See Cardoza-Fonseca, 480 U.S. at 429.

207. The Rules undermine this humanitarian purpose by making it exceptionally
difficult for migrants to survive while awaiting the outcome of their asylum application. The Casa
de Maryland court noted this common-sense point: Without access to work, “asylum applicants
lack the resources to pursue their claims.” 486 F. Supp. 3d at 966.

208. DHS noted in the Final Rule that it did not “intend to cause hardship to bona fide
asylum seekers.” 85 Fed. Reg. at 38,570 (emphasis added). But regardless of DHS’s intent, the
effect of the rule is to harm asylum seekers who may have meritorious asylum claims.

209. When faced with comments about the procedural and financial barriers that make
it nearly impossible for asylum seekers to receive pre-asylum work authorization imposed by the
Rule, id. at 38,558, DHS responded with a series of non-sequiturs and generalized “understandings”
of the commenters’ positions that do not qualify as reasoned responses under the APA.

210. DHS noted that the new rules inflict a certain “degree of economic hardship” but
declared the rule changes are necessary to “maintain integrity in the asylum process” and that “it
is not unreasonable to impose additional time and security requirements on asylum seekers before

they may apply for an EAD.” Jd. at 38,549. That ipse dixit is inadequate under the APA.

59
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 65 of 110

211. Similarly, the agency failed to consider the impact of the Rules on international
treaty obligations. The Refugee Convention requires the United States to provide refugees and
asylum seekers a means to assimilate into this society. See Refugee Convention, Art. 17 (requiring
that a contracting state “shall accord to refugees lawfully staying in their territory the most
favorable treatment accorded to nationals of a foreign country in the same circumstances, as
regards the right to wage-earning employment”). That right has previously been implemented via
the carefully crafted Refugee Act of 1980, along with the related rules for work authorization and
application for permanent legal status. The Rules eviscerate this principle.

212. Defendants’ failure to consider the impact on asylum applicants is made more
indefensible when considering that one of the agency’s stated rationales for the Rules was to reduce
the asylum backlog for the long-term benefit of asylum seekers with meritorious claims. Taking
DHS at its word, it was irrational for it not to consider whether the same rules visit substantial
hardship on the very asylum seekers the agency claimed to want to protect.

213. DHS also failed to consider important uses of EADs beyond employment. For
example, the EAD card is the only form of government-issued photo identification many asylum
seekers can obtain, and it is a predicate for obtaining an SSN.

214. For adults and children alike, there are many important, non-employment uses of
an EAD or SSN that the agency likewise failed to consider, including obtaining a state identity
card or driver’s license; opening a bank account; accessing vocational training programs; and
accessing scholarships or in-state tuition. Despite receiving comments on this subject, DHS failed
to grapple with any non-employment EAD uses, beyond its unconscionable suggestion that asylum

seekers familiarize themselves with homeless shelters. See 85 Fed. Reg. at 38,591—92.

60
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 66 of 110

215. DHS’s one substantive response to the issue of EADs for children actually cuts in
the opposite direction of the conclusion it reached: the agency admitted that it did not factor into
its burden calculation the fact that some EADs go to children too young to work. See id. at 38,587—
88. Yet it made no changes in response, despite this recognition.

216. DHS’s additional suggestion that harms arising from asylum seekers’ inability to
get state identification “are outside USCIS’s purview,” id. at 37,528, is incorrect. The connection
between work authorization, SSNs, and government IDs arises in part from federal law that DHS
implements. See 6 C.F.R. § 37 et seq. It was therefore arbitrary and capricious for DHS to rely on
that specious reasoning as its sole basis for ignoring the substantial, and in many cases quantifiable,
costs that the Rules will impose on asylum seekers.

217. Insum, DHS’s justifications for the Rules were grossly inadequate and suggest that
DHS’s true purpose in promulgating those rules was to deter even meritorious asylum applications,
and DHS failed to consider the harm that the Rules visit on asylum applicants. For those reasons
and the others stated above, the Rules are unlawful under the APA.

IV. THE CHANGES IN THE EAD RULES HARM BOTH INDIVIDUAL AND
ORGANIZATIONAL PLAINTIFFS

218. Absent declaratory and injunctive relief, Plaintiffs face severe, irreparable harm.

219. Some Individual Plaintiffs are subject to outright denial of their applications for a
work permit while others face significant and potentially indeterminate delays. Most are first-time
applicants for work authorization, meaning that they have not yet been able to pursue self-
sufficiency during their pending immigration cases. Others face the inability to renew their work
applications and the associated loss of stability. Several Individual Plaintiffs are children who need

work authorization, not to work, but to access other critical benefits.

61
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 67 of 110

220. Organizational Plaintiffs AsylumWorks, Tahirih, and CLSEPA will also suffer
irreparable harm. The Rules frustrate their respective missions, force them to divert resources,
jeopardize ongoing programs, and put their funding at risk.

A. Harm to Individual Plaintiffs

221. Individual Plaintiffs are asylum seekers from nine countries. V.M.B., G.S.M.,
M.C.R., and C.H.A. are transgender women who fear persecution in the form of violent death or
severe physical and sexual violence in Latin American. L.G.M. was politically active in Nicaragua
and faces violence stemming from that activism. N.E.F. and her son C.A. fled gender and family
based violence in Morocco; M.A.S. suffered gender-based violence at the hands of her partner in
Honduras. K.N.E. is a lesbian woman who fled violence and abuse by the authorities in Uganda,
one of the most dangerous countries in the world for LGBT people. U.O. and R.P.P. are gay men
who fled violence and abuse due to their sexual orientation in Nigeria and Cuba, respectively.
D.M.C. fled cartel violence in Honduras. M.L.V. is a disabled child at risk of persecution in Central
America. And J.H.C., L.E.J.J., M.C.J.J., and H.M.R. are children who fear gang and domestic
violence in Central America.

Denial of Work Authorization

222. Plaintiffs C.H.A., R.P.P., L.E.J.J., and M.C.J.J. are charged with having entered the
United States without inspection after the effective date of the Rules and are therefore likely unable
to receive employment authorization for the duration of their immigration cases because of the
Rules’ Port-of-Entry Requirement. C.H.A., a transgender woman, and R.P.P., a gay man, both
faced discrimination and threats in Cuba because of their gender identity and sexuality. L.E.J.J.
and M.C.J.J. fled El Salvador as unaccompanied children. It is unclear that the limited exception

to the Port-of-Entry Requirement would apply to C.H.A., R.P.P., L.E.J.J., or M.C.J.J.

62
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 68 of 110

223. Plaintiffs D.M.C. and V.M.B. applied for asylum more than one year after their
respective entries into the United States. Under the Rules, they are likely unable to receive
employment authorization at all for the duration of their immigration case unless or until a judge
finds that they qualify for an exception to the asylum statute’s one-year filing deadline. Both have
a qualifying exception. V.M.B. is a transgender woman who has only recently come to terms with
her gender identity and pursued her transition, and D.M.C. understood that she had in fact timely
requested asylum through her interactions with immigration officials while she was detained at the
border. Neither will have an opportunity to make these arguments for quite some time; their first
chance could be years from now when their cases will be set for individual hearings.

224. Plaintiffs U.O., L.G.M., and L.M.M.G. face a similar problem. They did apply for
asylum within one year of their respective entries, but because DHS failed to calendar their cases
with an immigration court, they had to file their applications with USCIS even though their cases
were in a defensive posture. DHS has since calendared their cases and required them to refile for
asylum with the court. They have done so, but those refiled applications were received more than
a year after their respective entries. As is evident from U.O.’s failed attempt to renew his EAD,
DHS will not credit the original filing date for purposes of work authorization. As such, these
individuals, like D.M.C. and V.M.B., cannot receive work authorization until an IJ makes a finding
that their applications for asylum were timely. Such a finding is likely, but it is months or years
away.

225. Plaintiff M.A.S. had an EAD that was valid until May 2021. But under the Rules,
her EAD automatically terminated in August 2020, when the BIA dismissed the appeal of her

asylum case. Though M.A.S. is currently appealing her asylum case to the Fourth Circuit Court of

63
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 69 of 110

Appeals, the Rules prevent her from renewing or reapplying for work authorization while her case
remains before the Court of Appeals, which will likely take a year or more.

226. All Individual Plaintiffs are vulnerable to being denied work authorization in the
exercise of discretion, but this is particularly true for G.S.M., K.N.E., and V.M.B. G.S.M. has two
prior convictions for driving under the influence, and V.M.B. is facing a misdemeanor charge for
driving while intoxicated. K.N.E. was convicted of illegal entry into the United States. The conduct
of G.S.M. and K.N.E. predates the Rules, so the Criminal Bars do not apply. V.M.B. is spared
from these provisions because, though her offense postdates the Rules, it is a single DUI. But even
though these individuals have escaped the Rules’ Criminal Bars, they are uniquely vulnerable to a
discretionary denial of their work authorization based on these same incidents.

227. Plaintiffs N.E.F., C.A., and L.M.M.G. face denial of an EAD under the Applicant-
Caused Delay provision. N.E.F. and C.A. missed a biometrics appointment even though the notice
arrived after the date of the appointment, and their EAD applications were denied on this basis in
November 2020. Similarly, L.M.M.G. missed a biometrics appointment because she did not get
her notices. Previously, an applicant’s time-clock for accruing time toward work authorization
could be paused on the basis of such an issue, but the applicant had the ability to restart that clock
and eventually seek an EAD. The new Rules eliminate that flexibility and authorize the permanent
denial of an EAD for minor, subsequently rectified delays.

228. Plaintiff M.C.R. has been denied work authorization under the provision that bars
work authorization during the appeal process where the applicant had not reached eligibility prior
to appeal. M.C.R. applied for asylum in February 2019 and was denied a month later. She appealed
and won remand, and because the Rules allow for work authorization on remand from federal court,

she sought a work permit in August 2020. The judge denied asylum in October 2020, and DHS

64
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 70 of 110

denied her work permit a month later, refusing to credit her for the more than a year of time that
has passed since her original application because her case is again pending on appeal.
Delays and Costs Related to Work Authorization

229. In addition to the specific harms identified above, the Rules impact all Individual
Plaintiffs in various ways.

230. First, the Rules now require all Individual Plaintiffs who are eligible to receive an
EAD to wait more than double the time previously required to apply—a full 365 days instead of
the original 150 days. This provision in the Rules directly impacts K.N.E., N.E.F., C.A., J.H.C.,
and H.M.R. Individual Plaintiffs who face a complete bar to work authorization bar based on the
Rules’ one year provision (D.M.C., V.M.B., U.O., L.G.M., and L.M.M.G.) will also face this delay
even if a judge finds an exception to the one year provision in less than a year. The same is true
for those who face a complete bar to work authorization due to their alleged manner of entry,
C.H.A., R.P.P., L.E.J.J., and M.C.J.J. Even if they are able to meet the limited exception to that
provision, they will still have to wait more than twice as long to seek work authorization.

231. In addition, the Rules eliminate the requirement that the government rule on an
EAD application within 30 days, meaning all Individual Plaintiffs do not know when—if ever—
they will receive work authorization.

232. Finally, for all Individual Plaintiffs, the Rules impose an $85 biometric services fee
that did not previously exist. For first-time applicants this is an increase from a previously free
application. For those seeking renewal, this change increases an already-expensive application fee
from $410 to $495. Individual Plaintiffs must pay both the renewal fee and the biometric services
fee each time they renew their applications.

Harm Caused by the Inability To Gain Work Authorization

65
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 71 of 110

233. Without work authorization, Individual Plaintiffs will have no other lawful means
by which to generate an income while they await the adjudication of their claims for protection.
The Rules also deprive them and those similarly situated of the collateral benefits of an EAD,
including the ability to retain counsel, receive medical care, apply for identity documents, secure
housing, or provide support to dependent family members. For Individual Plaintiffs, these harms
are real and present, and they face ongoing harm because of them.

234. First, in many states, work permits are the only avenue that Individual Plaintiffs
have to valid identity documents. Many states do not allow noncitizens to get a driver’s license or
state ID without work authorization and a corresponding social security number. Plaintiffs J.H.C.,
K.N.E, and V.M.B live in Indiana, a state with such rules. The same is true for L.G.M., L.M.M.G.,
and H.M.R., who live in Wisconsin. Without this documentation, these plaintiffs will struggle to
rent apartments, open bank accounts, and access state-services for which they may qualify.

235. From the inability to get identification and the inability to work, comes an inability
to provide for the necessities of daily living like food, housing, utilities, and clothing. For example:

a. N.E.F. is a single mother. She needs work authorization to provide for herself
and her minor child, C.A., who is also a plaintiff in this case.

b. M.L.V., an eight-year-old deaf child, spent several months in a homeless shelter
with his grandmother last year, and has struggled to find more stable housing
without a government-issued photo identification and a social security number.

c. L.G.M. tried to apply for rental assistance and housing assistance for herself
and her daughter, L.M.M.G. The organization that provides those services told
them they did not qualify for rental assistance without an SSN, which they

cannot get without an EAD.

66
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 72 of 110

d. M.C.R., a transgender woman, is vulnerable because she does not have the
support of family. In particular, M.C.R. is unable to afford the medical care or
feminine clothing and cosmetics that are critical to her identity and
psychological wellbeing.

236. Access to work authorization is also critical for access to medical care, both as a
financial matter and because some medical services require participants to have a government-
issued identification card or a social security number. For example:

a. M.L.V. is a chronically ill eight-year-old boy; he is deaf and he has limited
kidney function and will require a transplant. M.L.V. may face obstacles in
pursuing medical care because he does not have government identification.

b. V.M.B., M.C.R., G.S.M, and C.H.A. are all transgender women who seek
gender-affirming medical care. V.M.B., M.C.R., and C.H.A. lack access to this
care without a government-issued ID or a way to pay for it. G.S.M. has been
able to receive this care because she has had an EAD for the last four years, but
if her renewal request is denied based on the Rules, she faces loss of these
services. C.H.A. is also HIV positive and faces significant barriers without an
EAD or the ability to pay for care.

c. C.A. was diagnosed with a stage-four cancerous germinoma brain tumor in
2016 and with leukemia lymphoma in 2019. He requires expensive treatment,
and even with insurance, he and his mother are unable to cover his expenses.

237. For the children who are plaintiffs in this case—C.A., L.M.M.G., J.H.C., H.M.R.,
M.L.V., L.E.J.J., and M.C.J.J—work authorization is important for reasons unrelated to work. For

example, C.A. is approaching college age, and he will not qualify for some financial aid or be

67
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 73 of 110

eligible for certain scholarships. M.L.V. lives in California, where he cannot access certain
publicly-funded resources without an EAD. And L.EJ.J. and M.C.J.J. face the prospect of
recurring delays or obstacles to accessing healthcare or educational services due to a lack of
government-issued identification. Many of these children are in or approaching their teen years,
where having identification is important for an increased number of routine activities, including
internships, health services, and even access to certain buildings.

238. Inaddition, many Individual Plaintiffs, including D.M.C., V.M.B., L.G.M, K.N.E.,
and R.P.P. have family members in their home countries who depend on them for financial support
that they cannot provide. In multiple cases, these family members are young children who were
left behind because the journey to the United States was too dangerous or expensive.

239. For the plaintiffs who have received work authorization in the past—G.S.M.,
M.A.S., and U.O.—the loss of an EAD threatens to upend the limited stability they have achieved.
G.S.M and U.O. have both been able to find meaningful work contributing to the LGBTQ+t
community in their new cities, but their ability to stay in these jobs is threatened by the loss of an
EAD. M.A.S., who fled her abusive partner in Honduras, found work at a cleaning company in the
United States and has no one else to support her here. Having access to work authorization has
enabled these individuals to gain independence, pursue work that they are passionate about, and
in the case of G.S.M., escape an abusive situation.

240. Where possible and useful, individual plaintiffs have tried to mitigate the harm they
face by registering as members of ASAP, one of the membership organizations that is a plaintiff
in Casa de Maryland. But because not all of the injuries that Individual Plaintiffs face are covered
by the preliminary injunction entered in that case, and because there is no final judgment or

permanent injunction, it does not protect them from ongoing injury.

68
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 74 of 110

B. Harm to Organizational Plaintiffs

241. Plaintiff AsylumWorks is a nonprofit and nonpartisan organization dedicated to
serving the needs of the estimated 50,000 asylum seekers living in the Washington, D.C. region.
Asylum Works’ mission is to strengthen communities by empowering asylum seekers to rebuild
their lives with dignity and purpose through the provision of direct services, education, and
community support.

242. AsylumWorks’ three core service areas are employment, social services, and
community building. In the past year, Asylum Works assisted approximately 300 asylum seekers.
There are approximately 65 asylum seekers enrolled in AsylumWorks’ employment programs,
which focus on preparing participants for entry-level employment and career re-entry. Specifically,
AsylumWorks connects participants with counsel to apply for work authorization, conducts
trainings focused on resume-writing, interviewing, and building job skills, and facilitates
informational interviews with potential employers for program participants.

243. This entire program, Asylum Works’ Employment Program, will be derailed due to
the changes in the Rules. AsylumWorks typically enrolls clients in its Employment Programs
before they receive work authorization, to prepare them to seek employment as soon as possible.
AsylumWorks’ job re-entry training, resume building workshops, informational interview
programming, and on-the-job simulations are all dependent on the notion that their clients will be
able to get work permits. Under the Rules, they will have no way to know if or when clients will
receive permission to work, which frustrates this aspect of Asylum Works’ programming.

244. The new Rules will also increase the burden on AsylumWorks’ social services

programming. The new Rules pose significant degrees of uncertainty, which will likely lead to

69
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 75 of 110

increased anxiety and uncertainty for its clients. Such stress will in turn increase demand for
Asylum Works staff to provide emotional support and referrals to mental health services.

245. Relatedly, AsylumWorks observes that the ability to work is a key contributor to
improved mental health outcomes. When asylum seekers arrive to AsylumWorks, many are in
crisis and experience thoughts of suicide because they do not know how they will survive in the
United States. AsylumWorks consistently sees a marked improvement in clients’ mental health
once they have begun to work. Without the promise of the ability to work on the horizon, the Rules
will leave clients in crisis for longer, taxing Asylum Works’ social services to a significantly greater
degree than they already are.

246. The Rules will further harm AsylumWorks by increasing the amount of time that
its clients will require the most labor-intensive part of its services. Asylum Works’ programming
is designed to provide more intensive assistance during the first six months and then to taper off
as clients gain independence. Because the Rules delay or deny asylum seekers’ ability to work,
they force Asylum Works to expend resources for food, housing, and medical care for clients who
could have obtained an EAD under the prior regulations.

247. Plaintiff CLSEPA is a nonprofit and nonpartisan organization providing legal and
social services to low-income families in and around East Palo Alto, California. CLSEPA’s
mission is to provide transformative legal services that enable diverse communities in East Palo
Alto and beyond to achieve a secure and thriving future. CLSEPA provides free and low cost legal
services to low-income community members in the areas of economic advancement, housing, and
immigration. Immigration is the largest of CLSEPA’s programs, with the organization currently
providing full representation to more than 100 asylum seekers. For the last two years, CLSEPA

has also assisted more than 140 asylum seekers per year to fill out their asylum applications at pro

70
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 76 of 110

se clinics. In addition, CLSEPA currently provides mentorship on more than 200 cases placed with
pro bono counsel, which includes pro bono representation of more than 100 asylum seekers.

248. The Rules frustrate CLSEPA’s mission by limiting individuals’ ability to work
legally, in turn reducing their likelihood of success in their substantive cases while simultaneously
increasing displacement, decreasing stability and family unity, increasing poverty and stress, and
worsening health and educational outcomes. The Rules impose an increased burden on CLSEPA’s
social workers as clients increasingly face labor exploitation, housing insecurity, and abusive
relationships which they do not have the means to escape.

249. CLSEPA has been forced to cancel plans for pro se clinics for work authorization
preparation because the complexity of the Rules makes them impracticable. Instead, CLSEPA
must now dedicate significantly more time and resources to training staff and pro bono partners,
researching and filing Freedom of Information Act requests for EAD applications, compiling and
seeking review of EAD applications from managing attorneys. The difficulties posed by the Rules
have decreased the number of clients CLSEPA can serve. As a significant part of CLSEPA’s
funding is tied to the number of clients served, the devastating impacts of the Rules threaten the
organization’s revenue. Decreased funding will in turn decrease the number of clients CLSEPA
can serve, further frustrating its mission.

250. Plaintiff Tahirih Justice Center is a nonprofit and nonpartisan organization that
provides free legal immigration services, including asylum services, to survivors of gender-based
violence. Tahirih’s mission is to provide free holistic services to immigrant women and girls
fleeing violence such as rape, domestic violence, female genital mutilation/cutting, forced

marriage, and human trafficking, and who seek legal immigration status under U.S. law. Tahirih

71
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 77 of 110

offers legal representation and social services for individuals who seek protection, including
asylum, in their immigration proceedings.

251. The Rules frustrate Tahirih’s mission, require them to expend significant resources
they otherwise would spend in other ways to address the consequences of the policy, and
jeopardize their funding streams. The Rules will also force Tahirih to provide social services to a
smaller percentage of its clients. Many of Tahirih’s clients require extensive social-services
support: Survivors of gender-based violence are significantly more vulnerable to negative short-
and long-term health outcomes, including injury, chronic health problems, depression, post-
traumatic stress, exposure to sexually transmitted infections, and gynecological problems.
Survivors also require mental health services to deal with the often severe aftereffects of trauma,
and of the secondary effects of trauma on their children. Asylum clients with EADs are able to
work and earn money to support themselves and their families. Such financial self-sufficiency
allows many of Tahirih’s clients to address their trauma and other psychological issues, thereby
requiring less support from social services at Tahirih. Asylum clients who are denied an EAD, or
are still awaiting adjudication of an EAD application, cannot earn money and are less able and less
likely to address their underlying psychosocial needs, requiring more prolonged and involved
assistance from Tahirih.

252. Tahirih’s legal work will also be adversely affected by the Rules. In particular, the
Applicant-Caused Delay provision deprives legal staff of the ability to present new evidence—
including evidence newly received from an asylum applicant’s home country—in order to
supplement an application or in advance of an asylum interview. The client’s best interest, and
thus the rules of legal ethics, as well as the interests of justice, generally compel lawyers to present

new, favorable evidence no matter when it arrives. If legal staff do so, however, they will further

72
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 78 of 110

delay the client’s ability to become self-supporting by triggering a rejection of the client’s EAD
application. As such, the Rules put attorneys at Tahirih in an untenable position of having to advise
clients about the need to balance doing what is best for the long-term success of an asylum claim
in the face of an immediate, urgent, need for work and the associated financial stability.

253. The Rules frustrate Tahirih’s legal work in other ways, too. The provision
concerning circumstances providing “serious reasons to believe” an asylum seeker engaged in a
non-political crime and forcing asylum seekers to disprove any potential crime bars to asylum as
a prerequisite to an EAD will require legal staff to gather all evidence related to clients’ past actions,
and present full-fledged arguments concerning those actions, well in advance of a merits hearing
or asylum interview. And no matter the disposition of those issues at the EAD stage, the same
issues will then have to be re-litigated when the asylum case is heard on its merits.

V. MR. WOLF AND MR. MIZELLE INVALIDLY SERVED AS DHS SECRETARY

AND DHS GENERAL COUNSEL RESPECTIVELY, SO THEY LACKED
AUTHORITY TO MAKE OR RATIFY THE RULES

254. On June 22 and 26, 2020, Mr. Wolf—while purporting to serve as the Acting DHS
Secretary—purported to issue and delegate sign-off authority to Mr. Mizelle for the two Rules at
issue in this case: the Timeline Repeal Rule and the EAD Bar Rule. On September 17, 2020, Mr.
Wolf issued a memo that purported to ratify all of his prior actions, including the purported
issuance of the Rules. On October 7 and November 16, 2020, Mr. Wolf issued additional memos
purporting to ratify the Notices of Proposed Rulemaking for each Rule purportedly issued by his
predecessor, Mr. McAleenan.

255. Mr. Wolf was never lawfully designated the Acting DHS Secretary and thus never
had the authority to issue or ratify the Rules. Even if he validly became Acting DHS Secretary
after purportedly issuing the Rules, his subsequent attempts to ratify them were still unlawful. Thus,

the Rules are nullities and must be set aside.

73
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 79 of 110

A. The Appointments Clause, FVRA, and HSA

256. Under the Appointments Clause of the Constitution, the President “shall nominate,
and by and with the Advice and Consent of the Senate, shall appoint . . . all other Officers of the
United States, whose Appointments are not herein otherwise provided for, and which shall be
established by Law.” U.S. Const., Art. II, § 2, Cl. 2.

257. The Appointments Clause is fundamental to the checks and balances between the
branches of government that the Framers intended. Consistent with this intention, and like other
executive departments, the principal positions within the Department of Homeland Security must
be appointed by the President, by and with the advice and consent of the Senate. 6 U.S.C.
§§ 112(a)(1) & § 113(a)(1) (commonly referred to as a “PAS,” or “Presidential Appointment and
Senate confirmation,” Position or Office).

258. Because “[t]he constitutional process of Presidential appointment and Senate
confirmation ... can take time,” NERB y. SW Gen., Inc., 137 S. Ct. 929, 935 (2017), Congress has
exercised its authority by enacting various vacancy statutes through which another official may be
temporarily designated in an acting capacity to fulfill the duties of an office.

259. Congress enacted the current iteration of this statute in 1998: the Federal Vacancies
Reform Act (““FVRA”), 5 U.S.C. §§ 3345-3349d. The FVRA was designed to protect the Senate’s
authority under the Appointments Clause, preventing the Executive from undermining the
separation of powers through the manipulation of official appointments. 8. Rep. No. 105-250, at
4-5 (1998) (“[T]he Senate’s confirmation power is being undermined as never before.”).

260. The FVRA accomplishes this purpose by specifying the categories of individuals
who may serve in an acting capacity when a Senate-confirmed position, such as DHS Secretary or

DHS General Counsel, is vacant. 5 U.S.C. § 3345. Specifically, the FVRA provides that the default

74
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 80 of 110

successor will be designated as the “first assistant” to the relevant position or office—subject to,
among other limitations, the time limits under section 3346. See id. § 3345(a)(1).

261. An acting officer may serve for a maximum of 210 days from when the vacancy
occurred. See id. § 3346(a)(1). This 210 day maximum service provision applies unless and until
the President submits “a first or second nomination for the office . . . to the Senate.” Jd. §3346(a)(2).
If this occurs, an acting officer may serve “from the date of such nomination for the period that
the nomination is pending in the Senate.” Jd.

262. Actions taken by officers acting in violation of the FVRA “shall have no force or
effect” and “may not be ratified.” 5 U.S.C. § 3348(d); see infra Part V.D. and V.F.

263. The FVRA is the “exclusive means” for authorizing an acting official, unless an
alternative statutory provision “expressly” authorizes another mechanism. 5 U.S.C. § 3347(a). The
Homeland Security Act (“HSA”) is such an alternative statutory provision.

264. The HSA outlines an order of succession for vacancies arising in the position of
Secretary of Homeland Security that differs from the order provided in the FVRA in two major
ways. 6 U.S.C. § 113(g).

265. First, the HSA provides that the Deputy DHS Secretary is the first in line to serve
as Acting DHS Secretary if the DHS Secretary resigns. See id. § 113(a)(1)(A). The HSA also
provides that the Under Secretary of Management is next in line after the Deputy DHS Secretary.
See id. §§ 113(a)(1)(F) & (g)(1).

266. Second, the HSA authorizes “the Secretary” to “designate such other officers of the
Department in further order of succession to serve as Acting Secretary.” Jd. § 113(g)(2).

267. The HSA distinguishes between the roles of the “Secretary” and an “Acting

Secretary.” An individual may establish or modify the “further order of succession” under

75
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 81 of 110

§ 113(g)(2) only if that individual was nominated by the President for the office of Secretary and
confirmed by the Senate. An Acting Secretary cannot change the order of succession.

B. McAleenan and Wolf’s Service as Acting DHS Secretary Violated the HSA

268. On December 5, 2017, the Senate confirmed Kirstjen Nielsen as DHS Secretary.
She was the last person to exercise the functions of DHS Secretary who was appointed with the
advice and consent of the Senate.

269. On April 7, 2019, President Trump announced Secretary Nielsen’s departure from
office by tweet. Secretary Nielsen announced her resignation later in the day and publicly
submitted her resignation letter. At the time, the next two potential successor roles were vacant.

270. When Secretary Nielsen resigned, the top two “first assistant” positions were vacant,
thus triggering DHS’s “further order of succession.” 6 U.S.C. § 113(g)(2).

271. DHS’s further succession orders are contained in “DHS Delegation No. 106.” See
DHS Delegation No. 106 (Revision No. 08.5), DHS Orders of Succession and Delegations of
Authority (Apr. 10, 2019). On April 10, 2019, and at all points since then, this Delegation contained
two separate lines of succession: one line “[i]n case of the Secretary’s death, resignation, or
inability to perform the functions of the Office,” id. § II.A (resignation line), and another line “in
the event [of] a disaster or catastrophic emergency,” id. § II.B (emergency line). Executive Order
13,753 governed the “resignation line,” and Annex A to DHS Delegation No. 106 governed the
“emergency line.” See Exec. Order No. 13,753 (Dec. 9, 2016), 81 Fed. Reg. 90,667 (Dec. 14, 2016).
The FVRA is incorporated by reference into E.O. 13,753’s order of succession.

272. On April 9, 2019, former Secretary Nielsen amended DHS Delegation No. 106 to
elevate the CBP Commissioner’s position in Annex A’s emergency line (“April Delegation’). This

amendment did not change Annex A’s title or its function in DHS Delegation No. 106. It simply

76
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 82 of 110

changed the order of officials within Annex A. As explained, Annex A provides the “order for
delegation of authority” in case of disasters and emergencies only. /d. (capitalization altered).

273. Secretary Nielsen vacated her role as Secretary via resignation and not as the result
of a disaster or catastrophic emergency. Thus, E.O. 13,753 governed and Christopher Krebs, who
served as the Senate-confirmed Under Secretary for National Protection and Programs, became
the Acting DHS Secretary.'* On April 11, 2019, McAleenan purported to assume the office of
Acting DHS Secretary in violation of the HSA. See U.S. Gov’t Accountability Off., No. B-331650,
Decision: Matter of Department of Homeland Security—Legality of Service of Acting Secretary of
Homeland Security (‘GAO Decision”) (Aug. 14, 2020), https://bit.ly/3vB YacB.

274. McAleenan was not next in the line of succession in the resignation line. Secretary
Nielsen vacated her role as Secretary via resignation and not as the result of a disaster or
catastrophic emergency. Thus, the resignation line—not the emergency line—applied. Since
Nielsen did not amend the resignation line, the order of succession set out in E.O. 13,753 remained
in force. Under that order, as mentioned above, Krebs became the Acting DHS Secretary.

275. McAleenan purported to issue Notices of Proposed Rulemaking for both Rules at
issue in this case while he was unlawfully serving in office. See Removal of 30-Day Processing
Provision for Asylum Applicant-Related Form I-765 Employment Authorization Applications,
Notice of Proposed Rulemaking, 84 Fed. Reg. 47,148 (Sept. 9, 2019); Asylum Application,
Interview, and Employment Authorization for Applicants, Notice of Proposed Rulemaking, 84 Fed.

Reg. 62,374 (Nov. 14, 2019).

 

15 Krebs was the next in line in the order of succession because the office of Deputy

Secretary was vacant, the Under Secretary of Management had resigned on April 9, 2019, and
there was an acting FEMA administrator. President Trump terminated Krebs via Tweet on
November 17, 2020.

77
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 83 of 110

C. Wolf Unlawfully Assumed Office as Acting DHS Secretary

276. On November 8, 2019, the 212th day since Secretary Nielsen left
office, McAleenan purported to amend DHS Delegation No. 106 (“November Delegation”). See
DHS Delegation No. 106, Revision No. 8.6, DHS Orders of Succession and Delegations of
Authority (Nov. 8, 2019).

277. The November Delegation purported to (1) establish that Annex A would also
govern vacancies when the Secretary resigns and (2) change the order of succession outlined in
Annex A to DHS Delegation No. 106. As a result, both vacancy tracks—the resignation line and
the emergency line—would thereafter follow the order of succession outlined in the amended
Annex A to the November Delegation. DHS Delegation No. 106, Revision No. 8.6.

278. Under the November Delegation’s universal order of succession for Acting DHS
Secretary, the order of succession became: “(1) Deputy Secretary; (2) Under Secretary for
Management; (3) CBP Commissioner; (4) Under Secretary for Strategy, Policy, and Plans.”
November Delegation, Annex A.

279. On November 13, 2019, Mr. Wolf purported to assume the role of Acting DHS
Secretary upon McAleenan’s resignation. He purported to assume office pursuant to McAleenan’s
November Delegation to DHS Delegation No. 106. But for the November Delegation, Mr. Wolf
would not have been next in the line of succession under DHS Delegation No. 106.

280. Mr. Wolf unlawfully assumed office as Acting DHS Secretary because the
November Delegation was invalid for at least two reasons.

281. First, as outlined above, see V.B.2, McAleenan had unlawfully assumed office as

Acting DHS Secretary. As such, he had no authority to issue the November Delegation.

78
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 84 of 110

282. Second, even assuming Mr. McAleenan had lawfully assumed office as Acting
DHS Secretary—to be clear, he did not—he nonetheless had no authority to issue the November
Delegation because he was only Acting Secretary. Section 113(g)(2) of the HSA provides that only
the Presidentially nominated and Senate confirmed DHS Secretary can amend the order of
succession, not the Acting Secretary.

D. Mr. Wolf’s Service as Acting DHS Secretary Also Violated the FVRA

283. Mr. Wolf’s service as Acting DHS Secretary was unlawful under the FVRA.

284. The FVRA provides that an acting officer may serve in a vacancy that requires
Senate confirmation “for no longer than 210 days beginning on the date the vacancy occurs,” with
limited exceptions that are inapplicable here. 5 U.S.C. § 3346(a)(1). After 210 days without a
Senate-confirmed officer, the FVRA requires an office to remain vacant until the President submits
a new nominee for Senate confirmation. See id. § 3348(b)(1).

285. This 210-day limitation is not supplanted by the HSA. The HSA does empower the
DHS Secretary to modify the order of succession “[n]Jotwithstanding” the FVRA. 6 U.S.C.
§ 113(g)(2). But nothing in the HSA removes the 210-day limitation or authorizes the DHS
Secretary to establish a different time limitation. Instead, the HSA expressly incorporates the
FVRA by providing that the HSA’s modifications to the line of succession for the positions of
Deputy Secretary of Homeland Security and Under Secretary for Management apply “for purposes
of subchapter III of chapter 33 of Title 5,” namely the FVRA. See 6 U.S.C. §§ 113(a)(1)(A), (F).
Thus, the 210-day limitation controls regardless of whether the HSA or FVRA governs the
succession for Acting DHS Secretary.

286. Secretary Nielsen resigned on April 10, 2019, at the latest. By November 6, 2019,

the FVRA’s 210-day limitation expired. Mr. Wolf purported to issue the Rules challenged here in

79
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 85 of 110

June 2020. Under the FVRA, no official could have lawfully served as Acting DHS Secretary at
this time—so the Rules are unlawful under the FVRA.

E. Mr. Mizelle’s Service as Acting DHS General Counsel Violated the FVRA

287. The DHS General Counsel must be appointed by the President, by and with the
advice and consent of the Senate. 6 U.S.C. § 113(a)(1)(J).

288. OnFebruary 15, 2018, the Senate confirmed John Mitnick as DHS General Counsel.
He was the last person to exercise the functions of DHS General Counsel who was appointed with
the advice and consent of the Senate. On or about September 17, 2019, Mitnick was terminated.

289. On or about February 12, 2020, Mr. Mizelle purported to assume the office of
Acting DHS General Counsel and assumed the title of “Acting DHS General Counsel.” He
subsequently assumed the title of “Senior Official Performing the Duties of the General Counsel
for DHS.” As of December 22, 2020, President Trump had not nominated Mr. Mizelle as DHS
General Counsel.

290. As explained in section V.D, the FVRA imposes a 210-day limitation on an acting
officer’s service in a vacancy that requires Senate confirmation, and this limitation is not
supplanted by any provision of the HSA.

291. Mitnick was terminated as DHS General Counsel on September 17, 2019. By April
14, 2020, the FVRA’s 210-day limitation expired. Mr. Mizelle purported to sign the Rules
challenged here in June 2020. He was not empowered to do so under the FVRA.

F, Mr. Wolf’s Issuance of the Rules Was Unlawful, so the Rules Must Be Set
Aside

292. On June 22 and 26, 2020, respectively, Mr. Wolf purported to issue the Timeline
Repeal Rule and the EAD Bar Rule. He purported to “review[] and approve[]” both Rules. He then

purported to “delegat[e] the authority to electronically sign” them to Mr. Mizelle in his capacity

80
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 86 of 110

as “the Senior Official Performing the Duties of the General Counsel for DHS.” Timeline Repeal
Rule, 85 Fed. Reg. at 37,545 (Timeline Repeal Rule); 85 Fed. Reg. at 38,626 (EAR Bar Rule). Mr.
Mizelle in turn signed both Rules on behalf of Mr. Wolf.

293. Both Rules were nullities that must be set aside because Mr. Wolf was serving
unlawfully under both the HSA and the FVRA at all relevant times, including at the time he
purported to issue the Rules. The Rules must also be set aside because (1) Mr. Mizelle was
unlawfully in office under the FVRA at the time he purported to sign the Rules; and (2) the Rules
are based on Notices of Proposed Rulemaking that were invalidly issued by McAleenan.

294. The Rules must be set aside under the HSA because Mr. Wolf unlawfully assumed
office and was unlawfully in office at the time he issued the Rules. Indeed, on August 14, 2020,
the Government Accountability Office concluded that neither McAleenan nor Mr. Wolf had
lawfully been performing the functions of Acting DHS Secretary. Per the GAO, DHS’s internal
succession orders at the time assigned the role to a different official, precluding McAleenan from
serving as Acting Secretary. As such, the GAO concluded that McAleenan had not validly served
as Acting Secretary and that his designation of Wolf as his successor was also invalid. See U.S.
Gov’t Accountability Off., No. B-331650, Decision: Matter of Department of Homeland
Security—Legality of Service of Acting Secretary of Homeland Security (Aug. 14, 2020),
https://bit.ly/3vB YacB.

295. Because the Rules are final agency action taken by an official not lawfully
performing the functions of Acting Secretary under the HSA, they must be set aside as “not in
accordance with law” and “in excess of . . . authority” under the APA. 5 U.S.C. §§ 706(2)(A), (C).

296. The Rules were nullities under the FVRA because no official was lawfully serving

as Acting DHS Secretary in June 2020, as explained in section V.C. Mr. Wolf purported to issue

81
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 87 of 110

the Rules well after the 210-day statutory period running from Secretary Nielsen’s April 2019
resignation had expired.

297. The FVRA’s enforcement mechanism establishes the remedy for “an action taken
by any person” who is not validly serving in a relevant position. 5. U.S.C. § 3348(d)(1). Any
“action” taken by the unlawfully acting official in the “performance of any function or duty” of
the vacant office “shall have no force or effect.” Id.

298. In issuing the Rules, Mr. Wolf took an “action” in the performance of a “function
or duty” of the vacant office of DHS Secretary. First, the FVRA defines “action” as “any agency
action as defined under [5 U.S.C. §] 551(13).” Jd. § 3348(a)(1). The Rules satisfy this definition
because section 551(13) defines “agency action” to include rule-making. Second, the FVRA
defines “function or duty” as “any function or duty of the applicable office that—is established by
statute; and is required by statute to be performed by the applicable officer (and only that officer).”
Id. § 3348(a)(2)(A)(i)-(ii). Both elements of this definition are met here, as the EAD Bar Rule and
the Timeline Repeal Rule expressly invoked rule-making powers established by statute that
Congress vested in the DHS Secretary under the INA and the HSA. See 85 Fed. Reg. at 38,546
(EAD Bar Rule); 85 Fed. Reg. at 37,503 (Timeline Repeal Rule). Accordingly,
section 3348(d)(1) of the FVRA renders the Rules “of no force or effect.”

299. Because the Rules are final agency actions taken by an official not lawfully
performing the functions of Acting Secretary, they must also be set aside as “not in accordance
with law” and “in excess of . . . authority” under the APA. 5 U.S.C. §§ 706(2)(A), (C).

300. The Rules must also be set aside as because they were signed by an official who
was not lawfully performing the functions of DHS General Counsel. Mr. Mizelle purported to sign

the Rules in the capacity of “Senior Official Performing the Duties of the [DHS] General Counsel”

82
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 88 of 110

well after the FVRA’s 210-day statutory period running from the September 2019 termination of
Mr. Mitnick as DHS General Counsel had expired.

301. Evenif Mr. Mizelle were lawfully performing the duties of Acting DHS General
Counsel in June 2020—he was not—the Rules must still be set aside because Mr. Wolf unlawfully
approved them and then unlawfully delegated the authority to sign them to Mr. Mizelle. Because
Mr. Wolf was unlawfully in office, Mr. Mizelle’s purported exercise of delegated authority from
Mr. Wolf to sign the Rules is similarly invalid.

302. Furthermore, the Rules must be set aside because they were based on Notices of
Proposed Rulemaking that were invalidly issued by McAleenan. The EAD Bar Rule states that it
“implements the proposed rule” issued by McAleenan. 85 Fed. Reg. at 38,532. Similarly, the
Timeline Repeal Rule states that it “adopt[s] [the] proposed regulation [issued by McAleenan] in
all material respects, and incorporates by reference the reasoning, and data in the proposed rule.”
85 Fed. Reg. at 37,502. But McAleenan was not validly serving as Acting Secretary when he
purported to issue the Notices of Proposed Rulemaking for both Rules. Because the Notices of
Proposed Rulemaking were both nullities, any Rules based on them are necessarily also nullities.

G. The Purported Fall 2020 Ratification of the Unlawfully Promulgated Rules Is
Invalid

303. On September 10, 2020, President Trump nominated Mr. Wolf to serve as the
Secretary of Homeland Security and submitted his nomination for Senate confirmation. See White
House, Two Nominations Sent to the Senate (Sept. 10, 2020), https://bit.ly/3s3hopn. As of
December 22, 2020, the Senate had not confirmed Wolf as DHS Secretary.

304. Under the FVRA, the submission of Wolf’s nomination triggered an alternative
basis for an official to exercise the functions of the office as Acting DHS Secretary. The FVRA

provides an official may serve in an acting capacity “once a... nomination for the office is

83
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 89 of 110

submitted to the Senate, from the date of such nomination for the period that the nomination is
pending in the Senate.” 5 U.S.C. § 3346(a)(2).

305. Thus, under the April Delegation and E.O. 13,753, Peter Gaynor, the FEMA
Administrator, became Acting DHS Secretary on September 10, 2020 by operation of law, as the
first Presidentially-appointed and Senate-confirmed officer in the line of succession provided by
E.O. 13,753.16

306. That same day—but apparently before Wolf's nomination was submitted to the
Senate—purported Acting Secretary Gaynor issued a memo entitled “Order Designating the Order
of Succession for Secretary of Homeland Security” (“Original Gaynor Memo”). See Letter by
DHS, Batalla Vidal v. Wolf, No. 16-cv-4756 (NGG) (VMS), Dkt. 341 (E.D.N.Y. Nov. 13, 2020)
(addressing sequence of events). In that memo, he purported to exercise authority under 6 U.S.C.
§ 113(g)(2) to ratify or otherwise adopt the same November Delegation that McAleenan had
unlawfully issued.

307. OnNovember 14, 2020, Mr. Gaynor reissued the same memo. See Peter T. Gaynor,
Order Designating the Order of Succession for the Secretary of Homeland Security (Nov. 14,
2020). He again purported to exercise “any authority vested in [him] as Acting Secretary” pursuant
to the order of succession in place when Secretary Nielsen resigned in April 2019 and to use that
authority to re-assign the Acting Secretary role to Mr. Wolf. Jd.

308. Under both iterations of the Gaynor Memo, Mr. Wolf purportedly became Acting
DHS Secretary immediately. But DHS never submitted any notice to Congress that Administrator

Gaynor was serving as Acting Secretary, as is required by the FVRA, 5 U.S.C. § 3349(a)(2).

 

16 At the time, the offices of Deputy Secretary of Homeland Security and Under Secretary
for Management were vacant.

84
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 90 of 110

Mr. Gaynor also neither resigned from the office that he purported to cede to Mr. Wolf nor
otherwise created a new vacancy in the role of Acting Secretary.

309. On September 17, 2020, Mr. Wolf issued a legal memorandum purporting to ratify
his unlawful promulgation of the Timeline Repeal Rule and the EAD Bar Rule. This memo was
subsequently published in the Federal Register. See Ratification of Department Actions, 85 Fed.
Reg. 59,651 (Sept. 23, 2020) (“First Ratification Memo”).

310. On October 7, 2020 Mr. Wolf issued a second ratification memo that purported to
ratify Mr. McAleenan’s Notices of Proposed Rulemaking for the Rules, which was also
subsequently published in the Federal Register. 85 Fed. Reg. 65,653 (Oct. 16, 2020) (“Second
Ratification Memo”).

311. On November 16, 2020, Mr. Wolf reissued the Second Ratification Memo, again
purporting to ratify McAleenan’s Notices of Proposed Rulemaking for the Rules. This memo was
subsequently published in the Federal Register. See Ratification of Department Actions, 85 Fed.
Reg. 75,223 (Nov. 25, 2020) (“Third Ratification Memo” and together with the First and Second
Ratification Memos, the “Ratification Memos”).

312. The Ratification Memos do not address either rule—indeed, the First Ratification
Memo does not even mention the Rules. In purporting to ratify the Rules and the Notices of
Proposed Rulemaking, Mr. Wolf did not take into account or even reference any relevant changes
in circumstances in the time since the promulgation of the Rules. Mr. Wolf’s Ratification Memos
are without legal effect for at least two reasons.

313. First, Mr. Wolf's nomination and the Gaynor Memos did not cure Mr. Wolfs

unlawful succession, so Mr. Wolf had no authority to issue the Ratification Memos.

85
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 91 of 110

314. Second, even had Mr. Wolf validly assumed office, his Ratification Memos were
still invalid because they cannot be ratified. See 5 U.S.C. § 3348(d)(2) (“An action that has no
force or effect .. . may not be ratified.”); S. Rep. No. 105-250, at 19 (1998) (“A lawfully serving
acting officer cannot ratify the actions of a temporary officer whose service does not comply with
the Vacancies Reform Act.”).

H. Gaynor’s Memos Did Not Cure Wolf’s Unlawful Succession

315. The Gaynor Memos did not cure Mr. Wolfs unlawful succession for at least five
independent and additional reasons.

316. First, the Gaynor Memos did not cure Mr. Wolfs unlawful succession because, as
Acting DHS Secretary, Mr. Gaynor had no authority to amend the line of succession. Plaintiffs
repeat and incorporate by reference their pleading in section V.B.2 that only the Presidentially-
nominated and Senate-confirmed DHS Secretary—not the Acting DHS Secretary—can amend the
order of succession under 6 U.S.C. § 113(g)(2). Mr. Wolf’s Ratification Memos were nullities
because he never validly assumed office as Acting DHS Secretary.

317. Second, section 3348(d)(2) of the FVRA prohibits Gaynor from ratifying
McAleenan’s unlawful November Delegation. The Gaynor Memos are in substance a ratification
of the November Delegation. Plaintiffs repeat and incorporate by reference their pleading that
McAleenan was not lawfully performing the functions and duties of Acting DHS Secretary when
he issued the November Delegation. The authority to change the order of succession for Acting
DHS Secretary also falls squarely within a “function or duty” under the FVRA because 6 U.S.C.
§ 113(g)(2) exclusively authorizes the office of the DHS Secretary to establish the further order of

succession. See 5 U.S.C. § 3348(a)(2) (defining “function or duty” as “established by statute .. .

86
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 92 of 110

to be performed by the applicable officer (and only that officer)”). Thus, the FVRA’s enforcement
provision prohibited Mr. Gaynor from ratifying the November Delegation.

318. Third, the Gaynor Memos did not cure Mr. Wolf’s unlawful succession because
DHS never provided notice to Congress that Gaynor is currently serving as Acting DHS Secretary.
DHS’s failure to provide notice violated the FVRA, which requires “[t]he head of each Executive
agency” to notify Congress of “the name of any person serving in an acting capacity and the date
such service began immediately upon the designation.” Id. § 3349(a)(2) (emphasis added). Indeed,
the only purpose for which DHS appears to have recognized Gaynor’s authority is “for the sham
purpose of abdicating his authority to DHS’s preferred choice,” namely Mr. Wolf. Batalla Vidal
v. Wolf, 2020 WL 6695076, at *9 (E.D.N.Y. Nov. 14, 2020). Indeed, following the Gaynor Memos,
DHS publicly represented to a federal court that “Gaynor ‘never’ was the Acting Secretary of
Homeland Security.” Pangea Legal Services vy. U.S. Department of Homeland Security, 2021 WL
75756, at *5 (N.D. Cal. Jan. 8, 2021). Because DHS failed to provide the required notice to
Congress, Gaynor was not validly serving as Acting DHS Secretary when he issued the Gaynor
Memos, and the Gaynor Memos are of no “force or effect.” 5 U.S.C. § 3348(d)(1).

319. Fourth, Gaynor had no authority to issue the memos because he issued the Original
Gaynor Memo before the President submitted Mr. Wolfs nomination to the Senate. The Original
Gaynor Memo was thus a nullity because Gaynor could only validly serve in an acting capacity
“once a... nomination for the office is submitted to the Senate”’—not before. 5 U.S.C.
§ 3346(a)(2). While Gaynor did purport to reissue the Original Gaynor Memo following Mr.
Wolf’s nomination, it is in substance a ratification of the original memo. Because Gaynor was not
validly serving when he issued the original memo, the FVRA’s enforcement provision prohibited

him from ratifying that memo. 5 U.S.C. § 3348(d)(2).

87
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 93 of 110

320. Fifth, Congress and DHS, via the FVRA and HSA, have provided detailed
contingency plans to ensure that somebody is accountable for the Department’s mission. That
purpose would be significantly undermined if DHS allowed two different people—Mr. Wolf and
Administrator Gaynor—to simultaneously exercise the Secretary’s power.

1. Wolf’s Fall 2020 Ratifications of the Rules Were Invalid

321. Even assuming that Mr. Wolf's nomination as DHS Secretary and the Gaynor
Memos could cure Mr. Wolf’s unlawful succession—and they cannot—Mr. Wolf’s purported
ratifications of the Rules and Notices of Proposed Rulemaking through the Ratification Memos
were nonetheless invalid for at least four independent and additional reasons.

322. First, Mr. Wolf’s ratifications were invalid because they contravened the FVRA’s
prohibition of ratification of actions taken by an official unlawfully in office. Section 3348(d)(2) of
the FVRA provides that “[a]n action that has no force or effect under [section 3348(d)(1)] may not
be ratified.” 5 U.S.C. § 3348(d)(2). Plaintiffs repeat and incorporate by reference their pleadings
in section V.F that the Rules are “of no force and effect” under section 3348(d)(1) of the FVRA
because Mr. Wolf was both unlawfully in office and exercising a “function or duty” of the vacant
office of DHS Secretary when he purported to issue them. Thus, section 3348(d)(2) renders Mr.
Wolf’s purported ratifications of the Rules invalid.

323. Second, even if Gaynor’s reissuance of the Original Gaynor Memo on November
14, 2020 was valid, Mr. Wolf's ratification of the Rules is invalid because it predated the
reissuance of the Original Gaynor Memo. Mr. Wolf purported to ratify the Rules on September 17,
2020—nearly two months before Gaynor reissued the Original Gaynor Memo. Mr. Wolf never
purported to reratify the Rules following the reissuance of the Original Gaynor Memo on

November 14, 2020.

88
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 94 of 110

324. Third, Mr. Wolf’s ratifications of the Notices of Proposed Rulemaking and the
Rules are incapable of rendering the errors in the initial promulgation of the Notices of Proposed
Rulemaking and the Rules harmless. The Appointments Clause is a “significant structural
safeguard[] of the constitutional scheme” explicitly designed “to promote a judicious choice of
persons” for filling important positions. Edmond v. United States, 520 U.S. 651, 659 (1997).
Congress enacted the FVRA to “recla[i]m[]” its “Appointments Clause power.” Sw. Gen., Inc. v.
NERB, 796 F.3d 67, 70 (D.C. Cir. 2015), aff'd, 137 S. Ct. 929 (2017). Since the very purpose of
the Appointments Clause (and, by extension, the FVRA) is to ensure that only appropriate persons
are exercising the powers of Officers of the United States, the Court cannot assume that the Notices
of Proposed Rulemaking and Rules would have come out the same way if they had been
promulgated by a properly-serving official.

325. Fourth, Mr. Wolf's ratifications of the Rules and Notices of Proposed Rulemaking
should be set aside as arbitrary, capricious, and an abuse of discretion. 5 U.S.C. § 706(2)(A). He
did not even mention the Rules in the First Ratification Memo and did no more than list off the
Notices of Proposed Rulemaking in the Second and Third Ratification Memos. He also did not
even purport to re-familiarize himself with the rulemaking record or reevaluate those materials.
Nor did he purport to consider any evidence about the effects of the operation of the Rules that
may have emerged in the months since he originally purported to promulgate them. Mr. Wolf thus
failed to provide any reasoned explanation for why the Department’s original justifications for the
Rules would remain valid. His purported ratifications failed to follow a rational process, grapple
with the evidence, and consider the advantages and disadvantages of the Rules. They must be set

aside.

89
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 95 of 110

J. Mr. Wolf’s January 2021 Purported Ratification Of The Unlawfully
Promulgated Rules Was Invalid

326. On January 11, 2021, Mr. Wolf issued a new order of succession for the Secretary
of Homeland Security that designated Mr. Gaynor as the most senior eligible successor. Chad F.
Wolf, Ratification, at 2 (Jan. 13, 2020), https://bit.ly/3luLOJP (“Fourth Ratification Memo”). Mr.
Wolf resigned on that same date and purported to return to his duties as the Under Secretary for
Strategy, Policy, and Plans. Jd; Chad F. Wolf, A Message from Acting Secretary Chad F. Wolf
(Jan. 11, 2021), https://bit.ly/3eZWe89.

327. On January 12, 2021, purported Acting Secretary Gaynor issued a memo entitled
“Delegation to the Under Secretary for Strategy, Policy, and Plans to Act on Final Rules,
Regulations, and Other Matters.” DHS Delegation No. 23028, Delegation to the Under Secretary
for Strategy, Policy, and Plans to Act on Final Rules, Regulations, and Other Matters (Jan. 12,
2021), https://bit.ly/3cOWBSM. In that memo, he purported to delegate to Mr. Wolf the power of
the Secretary to make rules and “to ratify any prior regulatory actions of the Department of
Homeland Security.” Jd. § TI(A).

328. On January 13, 2021, in reliance on the authority that Mr. Gaynor had purportedly
delegated to him, Mr. Wolf purported to “ratify any and all prior regulatory actions involving
delegable duties that I have taken from November 13, 2019, through January 11, 2021.” Fourth
Ratification Memo, at 2. Mr. Wolf also purported to ratify Mr. McAleenan’s issuance of the
Notices of Proposed Rulemaking for the Rules. /d. at 3.

329. The Fourth Ratification Memo does not even mention the Rules. In purporting to
ratify the Rules, Mr. Wolf expressly relied on his “full and complete knowledge of the contents
and purpose” of his prior actions. Jd. at 2. Tellingly, Mr. Wolf only purported to make a “detached

and considered affirmation and ratification” of certain prior actions by Mr. McAleenan—not of

90
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 96 of 110

his own actions. Jd. at 3-4. Mr. Wolf's Fourth Ratification Memo is without legal effect for at
least four reasons.

330. First, Mr. Wolf was not lawfully serving as Acting Secretary on January 11, 2021,
and therefore could not exercise the Secretary’s powers under 6 U.S.C. § 113(g)(2) to designate a
new order of succession that placed Gaynor in the highest occupied position.

331. Second, section 3348(d)(2) of the FVRA prohibits Mr. Wolf from ratifying his
actions. Plaintiffs repeat and incorporate by reference their pleadings in section V.F that the Rules
are “of no force and effect” under section 3348(d)(1) of the FVRA. Thus, section 3348(d)(2)
renders Mr. Wolfs purported ratification of the Rules invalid because “[a]n action that has no
force or effect under [section 3348(d)(1)] may not be ratified.” 5 U.S.C. § 3348(d)(2).

332. Third, Mr. Gaynor’s delegation of ratification power to Mr. Wolf irreparably
tainted the ratifications because Mr. Wolf is the very wrongdoer who unlawfully promulgated the
Rules. Mr. Gaynor could have tried to remove the taint of Mr. Wolf’s unlawful issuance of the
Rules by independently exercising ratification power himself or delegating that power to another
validly serving official who conducted a fresh review. He did neither and instead chose to task
Mr. Wolf with the power to ratify his own prior unlawful actions. That choice extends the taint
from Mr. Wolf’s promulgation of the Rules in violation of the FVRA and the HSA to his January
13, 2021 ratification of the Rules.

333. Fourth, Mr. Gaynor’s delegation of ratification power to Mr. Wolf violated the
FVRA and HSA because it functionally kept Mr. Wolf in the role of Acting Secretary.
Mr. Gaynor’s “delegation” in fact permitted Mr. Wolf to continue to exercise all the ratification
and rule-making powers that Mr. Wolf purported to exercise when he claimed to be Acting

Secretary. “DHS cannot recognize [Mr. Gaynor’s] authority only for the sham purpose of

91
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 97 of 110

abdicating his authority to DHS’s preferred choice,” namely Mr. Wolf. Batalla Vidal, 2020 WL
6695076, at *9. Nor can the government use the wordplay of “delegation” to keep Mr. Wolf’s
authority unchanged despite the unanimous decisions of half a dozen courts and the GAO finding
that Mr. Wolf’s tenure was illegal.

334. Fifth, Mr. Wolf’s ratifications are invalid because he failed to independently
evaluate the merits of the Rules. Mr. Wolf never purported to conduct a fresh and independent
review of the rulemaking record, never mentioned the details of the ratification process, and never
even mentioned the Rules. Instead, he made a blanket ratification of “each of [his] delegable prior
actions as Acting Secretary” in reliance on his “knowledge of the contents and purpose” of his
prior actions. Fourth Ratification Memo, at 2. Tellingly, Mr. Wolf only purported to make a
“detached and considered affirmation and ratification” of certain prior actions by Mr. McAleenan,
but not of his own prior actions. Jd. at 3-4.

CLAIMS FOR RELIEF

FIRST CLAIM FOR RELIEF
(Violation of the APA, 5 U.S.C.§ 706(2)(A))

335. Plaintiffs repeat and incorporate by reference each allegation contained in the
preceding paragraphs as if fully set forth within.

336. The APA provides that a “reviewing court shall—hold unlawful and set aside
agency action, findings, and conclusions found to be . . . not in accordance with law.” 5 U.S.C.
§ 706(2)(A). The Rules are not in accordance with the asylum statute, 8 U.S.C. § 1158. In addition
to violating the requirement that regulatory changes impacting asylum be “consistent with” Section
1158, see Section 1158(b)(2)(C):

a. The provision creating a 365-day wait for seeking working authorization

violates Section 1158(d)(2);

92
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 98 of 110

b. The provision barring work permits for those who enter without inspection
violates Section 1158(a)(1);
c. The provision barring work permits for those who apply for asylum more than
a year after their entry violates Section 1158(a)(2)(B) and (D); and
d. The provision barring work permits based on certain criminal convictions and
even unconvicted conduct violates Section 1158(b)(2)(A)(@i) and (iii).
337. The section barring work authorization during the pendency of a federal appeal
violates 8 U.S.C. § 1252(a)(2)(B)(ii), the provision allowing for judicial review of asylum claims.
338. The Rules are contrary to law, so they are unlawful under the APA.

SECOND CLAIM FOR RELIEF
(Violation of the APA, 5 U.S.C.§ 706(2)(A))

339. Plaintiffs repeat and incorporate by reference each allegation contained in the
preceding paragraphs as if fully set forth within.

340. The APA provides that a “reviewing court shall—hold unlawful and set aside
agency action, findings, and conclusions found to be . . . arbitrary, capricious, [or] an abuse of
discretion.” 5 U.S.C. § 706(2)(A). DHS failed to adequately justify the Rules.

341. The Rules purportedly seek to discourage fraudulent applications without any
indication that fraudulent asylum applications pose a significant problem, without considering
alternative, less restrictive methods to address this purported problem, and without considering
whether other, existing provisions would curtail this purported problem.

342. The Rules also purport to seek to improve operational efficiency when the Rules
will actually make the EAD application system less efficient by imposing a duplicative biometrics

requirement, by requiring more frequent renewals, by denying EADs to individuals who have been

93
Case 1:20-cv-03815-BAH Document 12 Filed 03/23/21 Page 99 of 110

recommended for a grant of asylum, and by making of the merits-based determinations of asylum
cases part of the EAD adjudication process.

343. DHS failed to consider the effect of closely related and contemporaneous proposed
rules and deprived the public of an opportunity to comment on the interrelated impact of the Rules,
each an independent APA violation that requires vacatur of the Rules.

344. Finally, DHS failed to adequately consider the devastating impact of the EAD Bar
Rule on asylum seekers. Without access to an EAD, many asylum seekers will be forced to forego
their claims because they will be unable to support themselves while they are seeking asylum.
Even for those who are able to pursue their claims, the Rules will impose untold suffering. Yet
DHS hardly accounted for the effect of the Rules on asylum seekers themselves.

345. Indeed, when considered in the context of other DHS rulemaking addressing
asylum, the agency’s true motive becomes clear: To deter migrants from seeking asylum by any
means necessary. That explains the mismatch between the ends the Rules are purportedly designed
to serve and the means Defendants chose to pursue those ends. But that same disconnect between
means and ends renders the Rules arbitrary and capricious.

346. Every provision of the Rules, both individually and in the aggregate, is arbitrary
and capricious.

347. Because the Rules are arbitrary and capricious, they are unlawful under the APA.

THIRD CLAIM FOR RELIEF
(Violation of the HSA, 6 U.S.C. § 113(g)(2), the FVRA, 5 U.S.C. § 3347(a), and the APA, 5
U.S.C. § 706(2)(A) & (C))

348. Plaintiffs repeat and incorporate by reference each allegation contained in the
preceding paragraphs as if fully set forth within.

349. The Secretary of Homeland Security must be appointed by the President with the

advice and consent of the Senate. 6 U.S.C. § 112(a)(1).
94
Case 1:20-cv-03815-BAH Document12 Filed 03/23/21 Page 100 of 110

350. The FVRA is the “exclusive means” for authorizing an acting official, unless an
alternative statutory provision “expressly” authorizes certain other mechanisms to fill positions in
an acting capacity temporarily. 5 U.S.C. § 3347(a).

351. The HSA authorizes that “the Secretary may designate such other officers of the
Department in further order of succession to serve as Acting Secretary.” 6 U.S.C. § 113(g)(2).

352. The HSA distinguishes between the roles of the “Secretary” and an “Acting
Secretary.” Only an individual nominated by the President for the office of Secretary and
confirmed by the Senate is authorized under § 113(g)(2) to establish or modify the further order of
succession to serve as acting Secretary. 6 U.S.C. § 112(a)(1).

353. Secretary Nielsen’s April Delegation did not place Mr. McAleenan next in line for
succession upon her resignation because the April Delegation only impacted vacancies occurring
in the case of an emergency. Mr. McAleenan and subsequently Mr. Wolf both improperly assumed
the position of Acting Secretary in violation of the order of succession as it existed following
Nielsen’s resignation. Neither Mr. McAleenan nor Mr. Wolf had legal authority to perform the
functions of Acting DHS Secretary. Accordingly, Mr. McAleenan’s purported promulgation of
Notices of Proposed Rulemaking for the Rules were nullities.

354. Additionally, even if Mr. McAleenan did validly assume the office of Acting DHS
Secretary, he did not have authority under the HSA, 6 U.S.C. § 113(g)(2), to issue the November
Delegation because the HSA reserves the authority to change the succession order to Secretaries
and not to Acting Secretaries. Accordingly, the November Delegation under which Mr. Wolf
purportedly assumed the role of Acting Secretary was invalid. For this additional and independent

reason, Mr. Wolf did not have legal authority to perform the functions of Acting DHS Secretary.

95
Case 1:20-cv-03815-BAH Document12 Filed 03/23/21 Page 101 of 110

355. Accordingly, Mr. Wolf’s purported issuance of the Rules and delegation of
authority to Mr. Mizelle to sign the Rules on June 22 and 26, 2020, were unlawful and must be set
aside as “not in accordance with law” and “in excess of ... authority” under the APA. 5 U.S.C.
§ 706(2)(A) & (C).

FOURTH CLAIM FOR RELIEF
(Violation of the FVRA and the APA, 5 U.S.C. § 706(2)(A) & (C))

356. Plaintiffs repeat and incorporate by reference each allegation contained in the
preceding paragraphs as if fully set forth within.

357. The Secretary of Homeland Security and the DHS General Counsel must be
appointed by the President with the advice and consent of the Senate. 6 U.S.C. §§ 112(a)(1) &
113(a)()J).

358. Congress enacted the FVRA to “reclaim[]” its “Appointments Clause power” and
reassert its authority over temporary appointments. See Sw. Gen., 796 F.3d at 70. Under the FVRA,
an office can only be filled by an official in an acting capacity for a maximum of 210 days from
the date the vacancy occurs. 5 U.S.C. § 3346(a)(1).

359. The FVRA creates a default rule that a vacancy shall be filled by the “first assistant”
to the office. 5 U.S.C. § 3345(a)(1).

360. The FVRA is the “exclusive means” for authorizing an acting official, unless an
alternative statutory provision “expressly” authorizes certain other mechanisms to fill positions in
an acting capacity temporarily. 5 U.S.C. § 3347(a).

361. The HSA determines who shall serve as the “first assistant” performing the
functions and duties of the office of DHS Secretary in the event of a vacancy, but otherwise adheres
to and does not displace the FVRA requirements, including the 210-day limit on interim service.

6 U.S.C. §§ 113(a), (g).

96
Case 1:20-cv-03815-BAH Document12 Filed 03/23/21 Page 102 of 110

362. Under the HSA, the Deputy Secretary and the Under Secretary for Management are
first and second in line to temporarily fill a vacancy in the office of the DHS Secretary. 6 U.S.C.
§§ 113(a)(1)(A) & (F), (g)(1). The HSA designates both officers as “first assistant” for purposes
of incorporating the FVRA and its 210-day rule and other limitations into the HSA succession
scheme. Given the absence of any other time restrictions within the HSA as well as the HSA’s
express references to the FVRA, both officers are subject to the FVRA’s maximum, aggregate
limit of 210-days for an acting DHS Secretary. See 6 U.S.C. §§ 113(a)(1)(A) & (F); 5 U.S.C.
§§ 3345(a)(1), 3346(a)(1).

363. The HSA further authorizes the Secretary to designate a “further order of
succession” to follow after the Deputy Secretary and the Under Secretary for Management. 6
U.S.C. § 113(g)(2). The textual reference to a “further order” of succession and the context and
purpose of the HSA and FVRA indicate that any “further” Acting Secretary would serve under the
same constraints as any preceding Acting Secretary.

364. The office of DHS Secretary became vacant upon Secretary Nielsen’s resignation
on April 10, 2019 at the latest. Pursuant to the April Delegation and E.O. 13753, as to which the
FVRA is incorporated by reference, an Acting Secretary could serve only for the maximum 210
days permitted by the FVRA (i.e., until November 6, 2019). From that date onwards, no person
could validly serve as Acting DHS Secretary until the President submitted a nomination for the
office of DHS Secretary to the Senate. See 5 U.S.C. § 3346(a)(2).

365. President Trump did not nominate Mr. Wolf to serve as DHS Secretary until
September 10, 2020. Thus no person could have validly served as Acting Secretary between the
expiration of the 210-day period on November 6, 2019 and the nomination of Mr. Wolf on

September 10, 2020.

97
Case 1:20-cv-03815-BAH Document12 Filed 03/23/21 Page 103 of 110

366. Similarly, the office of DHS General Counsel became vacant on September 17,
2019, when Mr. Mitnick was terminated. An Acting General Counsel could serve only for the
maximum 210 days permitted by the FVRA (i.e. until April 14, 2020). From that date onward, no
person could validly serve as Acting DHS General counsel until the President submitted a
nomination for the office of DHS General Counsel to the Senate. See 5 U.S.C. § 3346(a)(2).
President Trump did not nominate Mr. Mizelle or anyone else to serve as DHS General Counsel.
Thus, no person could have validly served as Acting DHS General Counsel from the expiration of
the 210-day period on April 14, 2020 onward.

367. Mr. Wolf was exercising functions that Congress had assigned to the DHS
Secretary under the INA and the HSA when he issued the Rules.

368. Because Mr. McAleenan’s November Delegation was issued on November 9,
2019—after the 210 days permitted by the FVRA—it had no “force or effect” and could not be
“ratified” to elevate Mr. Wolf to acting Secretary either in November 2019, when Mr. McAleenan
tried to do so, or in September and November 2020, when Mr. Gaynor tried to do so. 5 U.S.C.
§ 3348(d)(1), (2).

369. Accordingly, Mr. Wolfs purported promulgation of the Rules in June 2020 and
subsequent ratification of those Rules on September 17, 2020, were unlawful and must be set aside
as “not in accordance with law” and “in excess of ... authority” under the APA. 5 U.S.C.
§§ 706(2)(A), (C).

370. Mr. Wolf’s purported promulgation of the Rules in June 2020 was a nullity. Mr.
Wolf promulgated those Rules long after the 210-day period expired and nearly three months
before the President nominated him to serve as DHS Secretary. The FVRA prohibited him from

exercising authority as Acting DHS Secretary during this period.

98
Case 1:20-cv-03815-BAH Document12 Filed 03/23/21 Page 104 of 110

371. Similarly, Mr. Mizelle’s purported signature of the Rules in June 2020 was a nullity.
Mr. Mizelle purported to sign the Rules in the capacity of Acting DHS General Counsel long after
the 210-day period expired. The FVRA prohibited him from exercising authority as Acting DHS
General Counsel during this period.

372. The Rules must therefore be declared “of no force or effect” under the FVRA,
§ 3348(1)(d), and set aside as “not in accordance with law” and “in excess of . . . authority” under
the APA. 5 U.S.C. § 706(2)(A), (C).

FIFTH CLAIM FOR RELIEF
(Violation of the HSA, 6 U.S.C. § 113(g)(2), FVRA, 5 U.S.C. § 3348(d)(2) and the APA, 5
U.S.C. § 706(2)(A) & (C))

373. Plaintiffs repeat and incorporate by reference each allegation contained in the
preceding paragraphs as if fully set forth within.

374. On September 10, 2020, President Trump nominated Mr. Wolf to serve as DHS
Secretary. On that same date, Acting DHS Secretary Peter Gaynor issued a memo purporting to
amend DHS Delegation No. 106 so that Mr. Wolf would assume the office of Acting DHS
Secretary effective immediately.

375. On November 14, 2020, Mr. Gaynor reissued that same memo.

376. On September 17, 2020, Mr. Wolf published a legal memorandum in the Federal
Register, which purported to make a blanket ratification of “any and all actions taken by me since
November 13, 2019.” 85 Fed. Reg. 59,651. On October 7, 2020, Mr. Wolf issued a second
ratification memo that purported to ratify Mr. McAleenan’s Notices of Proposed Rulemaking for
the Rules. 85 Fed. Reg. 65,653. On November 16, 2020, Mr. Wolf issued a third ratification memo
that reissued the second ratification memo.

377. Mr. Wolf’s purported ratifications are final agency actions.

99
Case 1:20-cv-03815-BAH Document12 Filed 03/23/21 Page 105 of 110

378. Mr. Wolf's purported ratifications of the Notices of Proposed Rulemaking and the
Rules were invalid because Mr. Wolf never validly assumed office as Acting Secretary. Plaintiffs
repeat their allegations in Counts 3 and 4 that Mr. Wolf never validly assumed office under the
HSA or the FVRA. The Gaynor Memos did not and could not cure Mr. Wolf’s unlawful succession
because, as Acting Secretary, Mr. Gaynor had no authority to amend the order of succession under
the HSA. 6 U.S.C. § 113(g)(2). Only a Presidentially nominated and Senate confirmed DHS
“Secretary” is capable of exercising this power. Jd. Furthermore, Section 3348(d)(2) of the FVRA
prohibits Mr. Gaynor from ratifying Mr. McAleenan’s unlawful November Delegation.
Additionally, Mr. Gaynor had no authority to issue his original memo because it preceded Mr.
Wolfs nomination, and Section 3348(d)(2) of the FVRA prohibits him from ratifying it by
reissuing it. The Gaynor Memos were thus nullities and did not remedy the situation of illegality
that prevailed prior to their issuance.

379. Accordingly, Mr. Wolf’s September 17, 2020 purported ratification of his unlawful
promulgation of the Rules and his subsequent additional ratification memos were also unlawful
and must be set aside as “not in accordance with law” and “in excess of . . . authority” under the
APA. 5 U.S.C. § 706(2)(A) & (C). Even if Mr. Gaynor’s reissuance of the Original Gaynor Memo
on November 14, 2020 was valid, Mr. Wolf's purported ratification of the Rules remained
unlawful because it predated Mr. Gaynor’s reissuance of the Original Gaynor Memo.

380. Additionally, Mr. Wolfs purported ratifications were invalid because they
contravened the prohibition on ratification of actions taken by an official unlawfully in office under
§ 3348(d)(2) of the FVRA. Plaintiffs repeat their pleading that the Notices of Proposed
Rulemaking and Rules are “of no force and effect” under § 3348(d)(1) of the FVRA because Mr.

McAleenan and Mr. Wolf were both unlawfully in office and exercising a “function or duty” of

100
Case 1:20-cv-03815-BAH Document12 Filed 03/23/21 Page 106 of 110

the vacant office of DHS Secretary when they purported to issue them. Accordingly,
§ 3348(d)(2) of the FVRA provides that the Rules “may not be ratified.” Mr. Wolf’s purported
ratifications contravene this prohibition on ratification and are thus a nullity.

381. Moreover, Mr. Wolf's ratifications of the Notices of Proposed Rulemaking and the
Rules were incapable of rendering the errors in the initial promulgation of the Notices of Proposed
Rulemaking and Rules harmless. Plaintiffs repeat their pleading that the very purpose of the
Appointments Clause and the FVRA is to ensure that only appropriate persons are exercising the
powers of Officers of the United States. Accordingly, it cannot be assumed that the Notices of
Proposed Rulemaking and Rules would have come out the same way if they had been promulgated
by a properly-serving official instead of by an official who unlawfully assumed office.

382. Finally, Mr. Wolf’s purported ratifications of the Notices of Proposed Rulemaking
and the Rules were arbitrary, capricious, and an abuse of discretion. The Ratification Memos are
blanket statements. The First Ratification Memo does not mention the Rules that it purports to
ratify, and none of the Ratification Memos provide any reasoned explanation for why the
Department’s original justifications for the proposed rulemakings would remain valid. Nor do the
memos indicate whether Mr. Wolf refamiliarized himself with the rulemaking record or considered
any new evidence about the effects of the Rules. Accordingly, Mr. Wolf’s purported ratification
of the Rules must be set aside under the APA. 5 U.S.C. § 706(2)(A).

SIXTH CLAIM FOR RELIEF
(Violation of the Appointments Clause, U.S. Const. art. II, § 2, cl.2)

383. In the alternative, if the FVRA does not impose a 210-day limitation where an
Acting Secretary is designated under the HSA’s “further order of succession,” such indefinite
service of an Acting DHS Secretary would violate the Appointments Clause of the United States

Constitution, and the Acting DHS Secretary’s actions must be set aside as contrary to law.

101
Case 1:20-cv-03815-BAH Document12 Filed 03/23/21 Page 107 of 110

384. The Appointments Clause provides that principal officers of the United States,
including heads of executive departments, must be appointed by the President “by and with the
Advice and Consent of the Senate.” U.S. Const. art. II, § 2, cl. 2.

385. The Supreme Court has held that an acting officer—who is carrying out the
functions of a principal officer—is an inferior officer and thus may only serve in that capacity “for
a limited time and under special and temporary conditions.” United States v. Eaton, 169 U.S. 331,
343 (1898).

386. By purporting to exercise the functions and duties of the office of the Secretary of
Homeland Security free from any time limitation, Mr. McAleenan, Mr. Wolf, and Mr. Gaynor
sought to serve as principal officers. Because the power to appoint a principal officer must be
vested in the President, all three appointments, which were effectuated by a DHS Secretary (acting
or otherwise), violated the Appointments Clause.

387. Similarly, by purporting to exercise the functions and duties of the office of DHS
General Counsel free from any time limitation, Mr. Mizelle sought to serve as a principal officer.
Because the power to appoint a principal officer must be vested in the President and is subject to
Senate confirmation, Mr. Mizelle’s appointment as Acting DHS General Counsel violated the
Appointments Clause.

388. On June 22 and 26, 2020, when Mr. Wolf purported to promulgate the Rules and
Mr. Mizelle purported to sign them, the offices of the Secretary of Homeland Security and DHS
General Counsel had been vacant without a permanent appointee for more than 210 days. Mr. Wolf
and Mr. Mizelle purported to serve as Acting DHS Secretary and Acting DHS General Counsel,

respectively, for an additional six months. As of December 22, 2020, the functions and duties of

102
Case 1:20-cv-03815-BAH Document12 Filed 03/23/21 Page 108 of 110

the DHS Secretary and DHS General Counsel have been purported to be fulfilled by an acting
official for 622 days and 463 days and counting, respectively.

389. Thus, even if Mr. Wolf and Mr. Mizelle’s purported service as Acting Secretary of
Homeland Security and Acting DHS General Counsel, respectively, were consistent with the HSA
and FVRA, their tenure became indistinguishable from that of a Senate-confirmed DHS Secretary
and Senate-confirmed DHS General Counsel and violated the Appointments Clause. Because Mr.
Wolf’s purported service as Acting DHS Secretary and Mr. Mizelle’s purported service as Acting
DHS General Counsel violated the Appointments Clause, Mr. Wolf lacked authority to issue the
Rules and Mr. Mizelle lacked authority to sign them.

390. For the reasons previously stated, Mr. Wolf’s attempts to ratify the Rules were
ineffective, and the Rules are therefore invalid and must be vacated.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully pray for the following relief:

a. A declaration pursuant to 28 U.S.C. § 2201 that the Rules are contrary to law, arbitrary
and capricious, and/or unconstitutional, in violation of the APA;

b. A declaration pursuant to 28 U.S.C. § 2201 that Mr. Wolf was not lawfully serving as
Acting DHS Secretary when the Rules were issued and was also not lawfully serving as
Acting DHS Secretary when he ratified the Rules such that the Rules are unlawful and
must be set aside as not in accordance with law and in excess of his authority;

c. A declaration pursuant to 28 U.S.C. § 2201 that Mr. Mizelle was not lawfully serving as
Acting DHS General Counsel when the Rules were issued such that the Rules are
unlawful and must be set aside as not in accordance with law and in excess of his
authority;

d. Vacatur of the Rules;
103
Case 1:20-cv-03815-BAH Document12 Filed 03/23/21 Page 109 of 110

An injunction prohibiting Defendants, their officials, agents, employees, assigns, and all
persons acting in concert or participating with them from implementing or enforcing the
Rules;

For any Individual Plaintiffs who have been denied an EAD prior to the Court’s Order, an
order mandating that Defendants promptly adjudicate their applications under the
previously-existing rules;

. An order awarding Plaintiffs costs of suit, and reasonable attorneys’ fees and expenses
pursuant to any applicable law;

Such other and further relief as the Court deems equitable, just, and proper.

104
Case 1:20-cv-03815-BAH Document12 Filed 03/23/21 Page 110 of 110

Dated: March 22, 2021

Tyler Whitmer (D.C. Bar No. 1618676)
Deepa Acharya (D.C. Bar No. 996412)
Carl Spilly (D.C. Bar No. 230830)
Brian McGrail (D.C. Bar No. 1672349)
QUINN EMANUEL URQUHART &
SULLIVAN, LLP

1300 I St. NW, Suite 900

Washington, DC 20005

202-538-8000
tylerwhitmer@quinnemanuel.com
deepaacharya@quinnemanuel.com
carlspilly@quinnemanuel.com
brianmcegrail@quinnemanuel.com

Nicholas A. S. Hoy

QUINN EMANUEL URQUHART &
SULLIVAN, LLP

51 Madison Ave., 22nd Floor
New York, NY 10010
212-849-7000
nicholashoy@quinnemanuel.com

Julie Carpenter (D.C. Bar No. 418768)***
Richard Caldarone***

TAHIRIH JUSTICE CENTER

6400 Arlington Blvd., Suite 400

Falls Church, VA 22042

571-282-6161

richardc@tahirih.org

juliec@tahirih.org

* Certification to practice pursuant to
LCvR 83.2(g) to be submitted
** Counsel for Individual Plaintiffs only

*** Counsel for Tahirih Justice Center
only

Respectfully submitted,

By: /s/ Keren Zwick

 

Keren Zwick (D.D.C. Bar. No. IL0055)
Mark Fleming*

Gianna Borroto*

Drew Heckman

NATIONAL IMMIGRANT JUSTICE CENTER
224 S. Michigan Ave., Suite 600
Chicago, IL 60604

312-660-1370
kzwick@heartlandalliance.org
mfleming@heartlandalliance.org
gborroto@heartlandalliance.org
dheckman@heartlandalliance.org

Jamie Crook (D.C. Bar No. 1002504)
Annie Daher

CENTER FOR GENDER & REFUGEE STUDIES
200 McAllister St.

San Francisco, CA 94102

415-565-4877
crookjamie@uchastings.edu
daherannie@uchastings.edu

Scott Shuchart (D.C. Bar No. 1531377)**
Kips IN NEED OF DEFENSE

1201 L St., NW, Floor 2

Washington, DC 20005

202-318-0595
sshuchart@supportkind.org

Wendy Wylegala**

KIDS IN NEED OF DEFENSE

252 West 37th Street, Floor 15
New York, NY 10018
646-970-2913
wwylegala@supportkind.org

Counsel for Plaintiffs

105
